SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of The Securities Exchange Act of 1934 For the month of August, 2010 CHINA PETROLEUM & CHEMICAL CORPORATION 22 Chaoyangmen North Street, Chaoyang District, Beijing, 100728 People's Republic of China Tel: (8610) 59960114 (Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F.) Form 20-F ü Form 40-F (Indicate by check mark whether the registrant by furnishing the information contained in this form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. ) Yes No ü (If "Yes" is marked, indicate below the file number assigned to registrant in connection with Rule 12g3-2(b): 82-. ) N/A This Form 6-K consists of: The 2010 interim report of China Petroleum & Chemical Corporation (the “Registrant”), made by the Registrant on August 20, 2010. CONTENTS 2 Company Profile 3 Principal Financial Data and Indicators 5 Changes in Share Capital and Shareholdings of Principal Shareholders 7 Business Review and Prospects 11 Management’s Discussion and Analysis 23 Significant Events 30 Directors, Supervisors and Senior Management 31 Financial Statements Documents for Inspection Confirmation from the Directors and Senior Management This interim report contains forward-looking statements. All statements, other than statements of historical facts, that address business activities, events or developments that the Company expects or anticipates will or may occur in the future (including, but not limited to projections, targets, reserves and other estimates and business plans) are forward-looking statements. The actual results or developments of the Company may differ materially from those indicated by these forward-looking statements as a result of various factors and uncertainties. The Company makes the forward-looking statements referred to herein as at 20 August 2010 and, unless otherwise required by the relevant regulatory authorities, undertakes no obligation to update these statements. 1 COMPANY PROFILE IMPORTANT NOTICE: THE BOARD OF DIRECTORS AND THE SUPERVISORY BOARD OF CHINA PETROLEUM & CHEMICAL CORPORATION (“SINOPEC CORP.”) AND ITS DIRECTORS, SUPERVISORS AND SENIOR MANAGEMENT WARRANT THAT THERE ARE NO FALSE REPRESENTATIONS, MISLEADING STATEMENTS OR MATERIAL OMISSIONS CONTAINED IN THIS INTERIM REPORT, AND SEVERALLY AND JOINTLY ACCEPT FULL RESPONSIBILITY FOR THE AUTHENTICITY, ACCURACY AND COMPLETENESS OF THE INFORMATION CONTAINED IN THIS INTERIM REPORT. THERE IS NO OCCUPANCY OF NON-OPERATING FUNDS BY THE SUBSTANTIAL SHAREHOLDERS OF SINOPEC CORP MR. MA WEIHUA, DIRECTOR OF SINOPEC CORP. COULD NOT ATTEND THE NINTH MEETING OF THE FOURTH SESSION OF THE BOARD FOR REASONS OF OFFICIAL DUTIES. MR. MA WEIHUA AUTHORISED MR. LI DESHUI TO VOTE ON HIS BEHALF IN RESPECT OF THE RESOLUTIONS PUT FORWARD IN THE MEETING OF THE BOARD. MR. SU SHULIN, CHAIRMAN OF THE BOARD, MR. WANG TIANPU, VICE CHAIRMAN AND PRESIDENT AND MR. WANG XINHUA, CHIEF FINANCIAL OFFICER AND HEAD OF THE CORPORATE FINANCE DEPARTMENT WARRANT THE AUTHENTICITY AND COMPLETENESS OF THE INTERIM FINANCIAL STATEMENTS CONTAINED IN THIS INTERIM REPORT. THE INTERIM FINANCIAL STATEMENTS FOR THE SIX-MONTH PERIOD ENDED 30 JUNE 2(“THE COMPANY”) PREPARED IN ACCORDANCE WITH THE PRC ACCOUNTING STANDARDS FOR BUSINESS ENTERPRISES (“ASBE”), AND INTERNATIONAL FINANCIAL REPORTING STANDARDS (“IFRS”) HAVE BEEN AUDITED BY KPMG HUAZHEN AND KPMG RESPECTIVELY, AND BOTH FIRMS HAVE ISSUED STANDARD UNQUALIFIED OPINIONS ON THE INTERIM FINANCIAL STATEMENTS CONTAINED IN THIS INTERIM REPORT. COMPANY PROFILE Sinopec Corp. is a Chinese company listed in Shanghai, Hong Kong, New York and London, and is also an integrated energy and chemical company with upstream, midstream and downstream operations. The principal operations of the Company include: exploring for and developing, producing and trading crude oil and natural gas; processing crude oil, producing petroleum products and trading, transporting, distributing and marketing petroleum products; producing, distributing and trading petrochemical products. Sinopec Corp.’s basic information is as follows: REPRESENTATIVE ON SECURITIES MATTERS Mr. Huang Wensheng REGISTERED ADDRESS, PLACE OF BUSINESS AND CORRESPONDENCE ADDRESS 22 Chaoyangmen North Street, Chaoyang District, Beijing, China Postcode: 100728 Tel: 86-10-59960028 Fax: 86-10-59960386 Website: http://www.sinopec.com E-mail:ir@sinopec.com media@sinopec.com PLACE OF BUSINESS IN HONG KONG PLACES WHERE THE INTERIM REPORT IS AVAILABLE FOR INSPECTION China: USA: UK: Board Secretariat Sinopec Corp. 22 Chaoyangmen North Street, Chaoyang District, Beijing, China Citibank N.A. 388 Greenwich St., 14th Floor New York, NY 10013 USA Citibank N. A. Citigroup Centre Canada Square Canary Wharf London E14 5LB UK LEGAL NAME 中国石油化工股份有限公司 20th Floor, Office Tower, Convention Plaza 1 Harbour Road, Wanchai, Hong Kong CHINESE ABBREVIATION 中國石化 NEWSPAPERS FOR INFORMATION DISCLOSURE IN MAINLAND CHINA PLACES OF LISTING OF SHARES,STOCK NAMES AND STOCK CODES China Securities Journal A Share: Shanghai Stock Exchange ENGLISH NAME China Petroleum & Chemical Corporation Shanghai Securities News Securities Times Stock name: Sinopec Corp. Stock code: 600028 ENGLISH ABBREVIATION Sinopec Corp. INTERNET WEBSITE PUBLISHING THIS INTERIM REPORT Designated by the China Securities Regulatory H Share: Hong Kong Stock Exchange Stock code: 0386 LEGAL REPRESENTATIVE Mr. Su Shulin Commission: http://www.sse.com.cn ADR: New York Stock Exchange Stock code: SNP AUTHORISED REPRESENTATIVE Mr. Wang Tianpu, Mr. Chen Ge The Stock Exchange of Hong Kong Limited ("Hong Kong Stock Exchange"): http://www.hkex.com.hk London Stock Exchange Stock code: SNP SECRETARY TO THE BOARD OF DIRECTORS Mr. Chen Ge The Company’s Website: http://www.sinopec.com 2 PRINCIPAL FINANCIAL DATA AND INDICATORS 1 FINANCIAL DATA AND INDICATORS PREPARED IN ACCORDANCE WITH THE CHINA ACCOUNTING STANDARDS FOR BUSINESS ENTERPRISES (“ASBE”) Items At 30 June RMB millions At 31 December RMB millions Changes from the end of last year (%) Total assets Total equity attributable to equity shareholders of the Company Net assets per share (RMB) (Fully diluted) Adjusted net assets per share (RMB) Six-month periods ended 30 June Changes over the same Items RMB millions RMB millions period of the preceding year (%) Operating profit Profit before taxation Net profit attributable to equity shareholders of the Company Net profit attributable to equity shareholders of the Company before extraordinary gain and loss Weighted average return on net assets (%) percentage points Basic earnings per share (RMB) Basic earnings per share (before extraordinary gain and loss) (RMB) Diluted earnings per share (RMB) Net cash flow from operating activities Net cash flow from operating activities per share (RMB) Extraordinary items and corresponding amounts: Items Six-month periods ended 30 June 2010 (Income)/expense RMB millions Gain on disposal of non-current assets Donations 32 Gain on holding and disposal of various investments Other non-operating income and expenses, net Subtotal Tax effect Total Attributable to: Equity shareholders of the Company Minority interests 3 2 FINANCIAL INFORMATION EXTRACTED FROM THE FINANCIAL STATEMENTS PREPARED IN ACCORDANCE WITH INTERNATIONAL FINANCIAL REPORTING STANDARDS (“IFRS") Changes over the same Six- month periods ended 30 June period of the preceding year Items RMB millions RMB millions (%) Operating profit Profit attributable to equity shareholders of the Company Return on capital employed (%)Note percentage points Basic earnings per share (RMB) Diluted earnings per share (RMB) Net cash generated from operating activities Net cash generated from operating activities per share (RMB) Note: Return on capital employed operating profit x (1 - income tax rate)/capital employed Changes At 30 June At 31 December from the end of last year Items RMB millions RMB millions (%) Total assets Total equity attributable to equity shareholders of the Company Net assets per share (RMB) Adjusted net assets per share (RMB) 3 DIFFERENCES BETWEEN THE AUDITED FINANCIAL STATEMENTS PREPARED UNDER ASBE AND IFRS ARE SHOWN ON OF THE REPORT. 4 CHANGES IN SHARE CAPITAL AND SHAREHOLDINGS OF PRINCIPAL SHAREHOLDERS 1 CHANGES IN THE SHARE CAPITAL OF SINOPEC CORP. Unit: 1,000 Shares Before change Increase/(decrease) After change Number Percentage % New share issued Bonus issued Conversion from reserve Others Sub-total Number Percentage % 1 RMB ordinary shares 69,921,951 — — — 89 89 2 Foreign shares listed domestically — 3 Foreign shares listed overseas — 4 Others — Total Shares — — — 89 89 Note: From 25 February 2010 to 3 March 2010, total number of shares of Sinopec Corp. increased by 88,774, as a result of exercise of warrants embedded in the bonds of RMB 30 billion issued by Sinopec Corp. For details, please refer to item 18 in “Significant Events". 2 NUMBER OF SHAREHOLDERS AND SHAREHOLDINGS OF PRINCIPAL SHAREHOLDERS As at 30 June 2010, there were a total of 956,305 shareholders of Sinopec Corp., of which 949,158 were holders of A share and 7,147 were holders of H share. The public float of Sinopec Corp. satisfied the minimum requirements under the Listing Rules of Hong Kong Stock Exchange. Top ten shareholders Unit: 1,000 shares Name of Shareholders Nature of shareholders As a percentage of total shares at the end of reporting period (%) Number of shares held at the end of reporting period Number of shares with selling restrictions Number of shares pledged or lock-ups China Petrochemical Corporation A share 0 0 HKSCC (Nominees) Limited H share 0 Unknown Guotai Junan Securities Co., Ltd A share 0 0 China Life Insurance Corp.-Dividend- A share 0 0 Individual Dividend-005L-FH002 Shanghai China International Fund A share 0 0 Management Advantage Securities Investment Fund Shanghai Stock Exchange Tradable Open-ended A share 0 0 Index 50 Fund Harvest Stable Open-ended Securities A share 0 0 Investment Fund Fortune SGAM Selected Sectors Fund A share 0 0 Changsheng Tongqing A share 0 0 Detachable Equity Investment Fund National Social Security Fund 102 Portfolio A share 0 0 Statement on the connected relationship or activity in concert among the aforementioned shareholders: We are not aware of any connection or activities in concert among or between the top ten shareholders. 5 (2) Information disclosed by the shareholders of H Shares according to the Securities and Futures Ordinance as at 30 June 2010 Name of shareholders Status of shareholders Number of shares with interests held or regarded as being held (share) As a percentage of total interests (H share) of Sinopec Corp. (%) JPMorgan Chase & Co. Beneficial owner 127,283,915(L) 69,014,671(S) Investment manager 742,050,497(L) Custodian corporation/Approved lending agent 631,791,703(L) Blackrock Inc. Interests of corporation controlled 1,161,200,884(L) by the substantial shareholder 9,967,552(S) Templeton Asset Management Ltd. Investment manager 855,319,203(L) Note:(L): Long position, (S): Short position. 3 CHANGES IN THE CONTROLLING SHAREHOLDERS AND THE EFFECTIVE CONTROLLER There were no changes in the controlling shareholders or the effective controller in the reporting period. 6 BUSINESS REVIEW AND PROSPECTS BUSINESS REVIEW In the first half of 2010, the Chinese economy grew relatively fast, with GDP increasing by 11.1% over the same period of last year. The Chinese government raised the benchmark wellhead price of domestic onshore natural gas and piloted the oil & gas resources tax reform in Xinjiang Autonomous Region. Domestic demand for oil products and chemical products has grown steadily. According to the Company’s statistics, domestic apparent consumption of oil products (inclusive of gasoline, diesel and kerosene) increased by 12.5% over the same period last year, and ethylene equivalent consumption increased by 9.6% over the same period of last year. In the first half of 2010, the Company achieved encouraging operational results through fully leveraging its synergy, proactively expanding market to enlarge business volume, focusing on satisfying customer needs, further enhancing integration among production, sales and research, and optimising product mix in line with market demands. 1 PRODUCATION AND OPERATION (1) Exploration and Production Segment In the first half of 2010, international crude oil price fluctuated within a certain range. Average Platts Brent Price was US$ 77.27/barrel, representing an increase of 49.8% over the same period of last year. The trend of domestic crude oil price generally followed the trend in the international markets. Movement of International Crude Oil Price In exploration, the Company made new discoveries in oil and natural gas exploration in Tarim Basin, southeastern Sichuan and western Sichuan. In development and production, the Company enhanced development rates, recovery rates and single-well productivity. The Sichuan-to-East China Gas Pipeline Project achieved stable operation after start-up and the Company’s natural gas production grew significantly over the same period last year. In the first half of this year, the Company produced 149 million barrels of crude oil, flat from a year earlier, and produced 200.6 billion cubic feet of natural gas, representing an increase of 40.7% compared with the same period of last year. 7 Summary of Operations of Exploration and Production Segment Six-month periods ended 30 June Changes % Crude oil production (mmbbls) Natural gas production (bcf) Newly added proved reserve of crude oil (mmbbls) Newly added proved reserve of natural gas (bcf) — At 30 June At 31 December Changes (%) Proved reserve of crude oil (mmbbls) Proved reserve of natural gas (bcf) Note:Crude oil production is converted at 1 tonne 7.1 barrels, and natural gas production is converted at 1 cubic meter 35.31 cubic feet (2) Refining In the first half of 2010, the Company focused on timely adjusting the product mix in response to the changing market. Refineries maintained high utilisation rate, resulting in production increase of both jet fuel and light chemical feedstock. At the same time,the Company further reduced costs and improved efficiency through optimising resources, operations and management. We put revamping and expansion facilities into operation in an effort to accelerate the improvement of oil products quality. Leveraging its brand power, the Company stepped up its marketing efforts in promoting lubricants, asphalt and petroleum coke, etc. In the first half of this year, the refinery throughput reached 101 million tonnes, representing an increase of 16.7% compared with the same period last year. Summary of Operations of Refining Segment Six-month periods ended 30 June Changes % Refinery throughput (million tonnes)Note 1 Gasoline, diesel and kerosene production (million tonnes) Including:Gasoline (million tonnes) Diesel (million tonnes) Kerosene (million tonnes) Light chemical feedstock production (million tonnes) Light products yield (%) percentage points Refining yield (%) percentage points Note 1:Refinery throughput is converted at 1 tonne 7.35 barrels Note 2:100% production of joint ventures was included. 8 (3) Marketing and Distribution In the first half of 2010, with enhanced marketing initiatives, the Company strengthened and grew sales to end-market customers in face of strong market competition due to sufficient supply in the domestic market. The Company made timely adjustment of its marketing strategy and managed to enlarge the scale of its marketing operations. Sales volume of jet fuel and fuel oil was increased. The Company also improved its customer service system in an effort to increase direct sales. To enhance its marketing network and further boost service station business, the Company further improved the location of its oil depots, accelerated refurbishment ofstations, and focused on its non-fuel business. The Company actively fulfilled its social responsibilities by ensuring oil products supply for the earthquake relief work at Yushu, Qinghai, the rescue and rehabilitation in areas of Southern China with serious draught and flood damage, and supplied clean fuel for the Expo 2010 Shanghai, and the summer harvest and planting season. In the first half of this year, the Company’s total domestic sales volume of oil products reached 68.15 million tonnes, representing an increase of 18.1% compared with the same period of last year. Summary of Operations of Marketing and Distribution Segment Six-month periods ended 30 June Changes % Total domestic sales volume of oil products (million tonnes) Including:Retail sales (million tonnes) Direct sales (million tonnes) Wholesale (million tonnes) Average annual throughput per station (tonne/station) At 30 June At 31 December Increase/ decrease at the end of the reporting period over that of the last year (%) Total number of service stations Including: Number of company-operated service stations Number of franchised service stations (4) Chemicals In the first half of 2010, the Company adjusted it business operations in line with market demand. By continuing to pay close attention to production management, the Company also ensured safe operation of its plants at a high utilisation rate. The Company pushed forward new product development and adjusted its product mix to produce more value-added products that are well received by the market. To further develop the strategic cooperation formed with key customers, the Company provided additional technical services and enhanced intergration among production, sales and R&D that created more value for customers. The Company sold all finished products including the extra volumes produced from the expanded capacity after the start-up of ethylene project in Fujian, Tianjin and Zhenhai. In the first half of this year, the output of ethylene reached 4.202 million tonnes, representing an increase of 41.3% compared with the same period of last year, and the total sales of chemical products reached 23.678 million tonnes. Summary of Production of Major Chemical Products Unit: 1,000 tonnes Six-month periods ended 30 June Changes % Ethylene Synthetic resin Synthetic fibre monomer and polymer Synthetic fibre Synthetic rubber Urea Note:100% production of joint ventures was included. 9 2 ENERGY SAVING AND EMISSION REDUCTION The Company places considerable emphasis on resource saving and environmental protection. In the first half of 2010, the Company completed the overall upgrade of gasoline quality to meet GB III standard and upgraded gasoline quality to meet GB IV standard in Beijing, Shanghai and Guangzhou. In the first half of this year, the Company’s overall energy ­intensity dropped by 5.0% year on year. Compared with the first half of 2009, its comprehensive unit energy consumption in crude oil & natural gas production dropped by 2.1%, the comprehensive unit energy consumption involved in refining dropped by 5.6%, and the unit fuel and power consumption of ethylene plants dropped by 2.9%.Total volume of COD from its major pollutants dropped by 0.4%, and its total volume of sulphur dioxide emission dropped by 14% compared to the same period of last year. 3 CAPITAL EXPENDITURE In the first half of 2010, the Company’s total capital expenditure was RMB 34.796 billion. The capital expenditure for exploration and production segment was RMB 15.348 billion, which was mainly used for exploration of crude oil & natural gas resources and key capacity-building projects, with newly-built production capacity of 2.46 million tonnes per annum of crude and 0.17 billion cubic meters per annum of natural gas. The capital expenditure for the refining segment was RMB 4.875 billion, which was mainly used for upgrading oil products quality, refinery revamping projects to process low grade crude, and the storage facilities and pipeline construction projects. The capital expenditure for the marketing and distribution segment was RMB 7.659 billion, which was mainly used for building and acquiring service stations in key areas, accelerating the construction of pipelines, improving the sales network of refined products, and developing 838 service stations. The capital expenditure for the chemicals segment was RMB 6.543 billion, with which the ethylene project in Zhenhai was completed and such key projects as the ethylene project in Wuhan progressed well. The capital expenditure for corporate and others was RMB 371 million. BUSINESS PROSPECTS Looking into the second half of this year, China will further implement policies to increase domestic demand, sustain economic growth, adjust structure and transform economic growth pattern. As a result of these measures the Chinese economy is expected to continue to grow relatively fast. The international crude oil price in the second half of 2010 is expected to continue to fluctuate in a certain range, while domestic demand for both oil products and chemical products is expected to maintain its steady growth. The Company will further expand its resource base, expand its markets and reduce costs. Focusing on efficiency and profitability, the Company will optimise production operations and ensure a stable supply to the domestic market. In respect of exploration and production, the Company will further optimise the exploration portfolio, attach particular emphasis on the planning of geophysical exploration, and give impetus to sound development of exploration. The Company will enhance the execution of various development and production activities, increase the construction of production capacity and focus on improving development rates, recovery rates, and single well productivity. Meanwhile, the Company will work to ensure smooth connection between production and sale, as well as safe transmission of natural gas. In the second half of this year, the Company plans to produce 21.54 million tonnes of crude oil and 6.32 billion cubic meters of natural gas. In respect of refining, the Company will further optimise resource allocation; carry out crude oil procurement in line with market trends as well as the dynamics of market supply and demand. The Company will also optimise its logistics system to reduce the cost. To ensure the stable supply of oil products for the domestic market, the Company will optimise its production plan to operate its refineries at high utilisation rate. The Company will further adjust the product mix to meet the demands for chemical feedstock, and will improve the sales and marketing of products such as lubricants, asphalt and petroleum coke. In the second half of this year, the Company plans to process 102 million tonnes of crude oil. In respect of marketing and distribution, the Company will implement a marketing strategy that is flexible enough to steer the Company through the changing market environment with increased awareness of competition. Efforts will also be made to strengthen and expand its end market, as well as improve product quality control. The Company will enhance Sinopec’s image of “Quality and Quantity”.In the second half of the year, the Company will work to optimise its logistics and improve its marketing network. Meanwhile, the Company will speed up the development of its non-fuel business and actively promote the value-added service of IC fuel cards. In the second half of this year, the Company plans a total domestic sales volume of oil products at 68.15 million tonnes. In respect of its chemical segment, the Company will continue to follow a strategy that is market oriented and profitability driven. It will further enhance the integration among production, marketing and R&D. The Company will closely monitor plant operations and changes in feedstock and inventory.It will also closely balance the materials procurement, production and sales. The Company will ensure safe operation of its new facilities, such as the Zhenhai ethylene plant, and maintain stable and efficient operation of existing plants. The Company will continually adjust its product mix and endeavor to sell all products in a timely manner based on market conditions. The Company will strengthen its marketing network and maximise profitability of its chemical segment. In the second half of this year, the Company plans to produce 4.60 million tonnes of ethylene. In the second half of 2010, Sinopec Corp will actively adjust its business structure, expand its markets, enhance precise management, endeavor to achieve further progress on cost savings, tap potentials to increase profitability, and strive for delivering an excellent performance. 10 MANAGEMENT’S DISCUSSION AND ANALYSIS THE FOLLOWING DISCUSSION AND ANALYSIS SHOULD BE READ IN CONJUNCTION WITH THE COMPANY’S AUDITED INTERIM FINANCIAL STATEMENTS AND THE ACCOMPANYING NOTES. PARTS OF THE FOLLOWING CONCERNED FINANCIAL DATA, UNLESS OTHERWISE STATED, WERE ABSTRACTED FROM THE COMPANY’S AUDITED INTERIM FINANCIAL STATEMENTS THAT HAVE BEEN PREPARED ACCORDING TO THE INTERNATIONAL FINANCIAL REPORTING STANDARDS ("IFRS"). 1 CONSOLIDATED RESULTS OF OPERATIONS In the first half of 2010, the Company’s turnover and other operating revenues amounted to RMB 936.5 billion, and the operating profit was RMB 49.8 billion, representing an increase of 75.4% and 7.8% respectively, over the same period of 2009. It is attributable to the steady progress of domestic economic recovery, the growing demand for petroleum and petrochemical products, continued expansion of the Company’s operational scale and rising prices of crude oil, refined oil products and chemical products as compared with the same period of last year. The Company actively took various measures to fully exert the scale and integration advantages and steadily increase its market share, and therefore achieved satisfying operational performance. The following table sets forth major revenue and expense items in the consolidated income statement of the Company for the indicated periods: Six-month periods ended 30 June RMB millions RMB millions Change (%) Turnover and other operating revenues Of which: Turnover Other operating revenues Operating expenses Of which: Purchased crude oil, products, and operating supplies and expenses Selling, general and administrative expenses Depreciation, depletion and amortisation Exploration expenses (including dry holes) Personnel expenses Taxes other than income tax Other operating income/(expenses) (net) — Operating profit Net finance costs Investment income and share of profit less losses from associates and jointly controlled entities Profit before taxation Income tax expense Profit for the period Attributable to: Equity shareholders of the Company Non-controlling interests (1) Turnover and other operating revenues In the first half of 2010, the Company’s turnover was RMB 923.1 billion, representing an increase of 76.5% over the first half of 2009. This was mainly due to expanded business scale, higher prices of crude oil, refined oil products and chemical products as compared with the same period of last year. 11 The following table sets forth the external sales volume, average realised prices and respective rates of change of the Company’s major products from the first half of 2010 to the first half of 2009: Sales Volume (thousand tonnes) Average realised price (RMB/tonne, RMB/thousand cubic meters) Six-month periods ended 30 June Change Six-month periods ended 30 June Change (%) (%) Crude oil Natural gas (million cubic meters) Gasoline Diesel Kerosene Basic chemical feedstock Monomer and polymer for synthetic fibre Synthetic resin Synthetic fibre Synthetic rubber Chemical fertilizer Most of crude oil and a small portion of natural gas produced by the Company were internally used for refining and chemical production and the remaining were sold to other customers. In the first half of 2010, the turnover from crude oil and natural gas sold externally amounted to RMB 13.8 billion, increased by 74.4% over the same period of 2009, accounting for 1.5% of the Company’s turnover and other operating revenues. The change was mainly due to the increase in prices of crude oil and natural gas. The refining segment and marketing and distribution segment of the Company sold petroleum products (mainly consisting of refined oil products and other refined petroleum products), achieving external sales revenue of RMB 567.0 billion, representing an increase of 59.7% over the same period of 2009 and accounting for 60.5% of the Company’s turnover and other operating revenues. This mainly owes to the increase in sales volume and price of refined petroleum products. The sales revenue of gasoline, diesel and kerosene was RMB 438.5 billion, representing an increase of 48.9% over the same period in 2009, accounting for 77.3% of the sales revenue of petroleum products. Turnover of other refined petroleum products was RMB 128.5 billion, representing an increase of 112.4% compared with the first half of 2009, accounting for 22.7% of the sales revenue of petroleum products. The Company’s external sales revenue of chemical products was RMB 134.1 billion, representing an increase of 66.8% over the same period of 2009, accounting for 14.3% of its turnover and other operating revenues. This was mainly due to the increase in sales volume and price of chemical products. 12 Operating expenses In the first half of 2010, the Company’s operating expenses were RMB 886.7 billion, representing an increase of 81.8% over the first half of 2009. The operating expenses mainly consisted of the following: Purchased crude oil, products and operating supplies and expenses were RMB 741.1 billion in the first half of 2010, representing an increase of 105.0% over the same period of 2009, accounting for 83.6% of the total operating expenses, of which: l Procurement cost of crude oil was RMB 294.3 billion, representing an increase of 84.0% over the same period of 2009. Throughput of crude oil purchased externally in the first half of 2010 was 74.68 million tonnes (excluding the amount processed for third parties) increased by 14.2% over the first half of 2009. The average unit processing cost of crude oil purchased externally RMB 3,940 per tonne, increased by 61.1% over the first half of 2009. l The Company’s other purchasing expenses were RMB 446.8 billion, representing an increase of 121.6% over the first half of 2009. This was mainly due to the higher cost of refined oil products and other feedstock purchased externally and higher procurement cost by its subsidiary trading companies. Selling, general and administrative expenses of the Company totaled RMB 22.9 billion, representing an increase of 1.8% over the first half of 2009. Depreciation, depletion and amortization expenses of the Company were RMB 26.8 billion, representing an increase of 9.0% compared with the first half of 2009. This was mainly due to the continuous investment in fixed assets in recent years. Exploration expenses in the first half of 2010 were RMB 5.7 billion, representing an increase of 30.9% compared with the first half of 2009, mainly owing to the Company’s increased investment in exploration in blocks such as northeastern Sichuan, western Sichuan and Ordos. Personnel expenses were RMB 15.0 billion, representing an increase of 16.3% compared with the first half of 2009, which was mainly because the Company provided for enterprise’s annuity fund, performance salary, and housing subsidy for employees who began to work after 31 December 1998, in accordance with relevant requirements. Taxes other than income tax totaled RMB 75.4 billion, representing an increase of 22.6% compared with the first half of 2009. It was mainly due to the increase of special oil income levy by RMB 9.5 billion caused by rising crude oil price, as compared with the first half of 2009. Meanwhile, as a result of sales volume increase, the consumption tax, city construction tax and educational surcharge increased by RMB 4.2 billion over the first half of 2009. (3) Operating profit In the first half of 2010, the Company’s operating profit was RMB 49.8 billion, representing an increase of 7.8% over the same period of 2009. Net finance costs In the first half of 2010, the Company’s net financing costs were RMB 3.4 billion, representing a decrease of 14.1% compared with the first half of 2009. This was due to decreased scale of the Company’s interest-bearing borrowing, leading to a decrease of net interest expenses by RMB 0.3 billion compared with the first half of 2009. It was also due to a year over year increase of RMB 0.3 billion of gain from changes in fair value of the embedded derivative component of its overseas convertible bonds resulting from the change in the H-share price of Sinopec Corp. Profit before taxation In the first half of 2010, the Company’s profit before taxation amounted to RMB 48.4 billion, representing an increase of 10.4% compared with the same period of 2009. Income tax expense In the first half of 2010, the income tax expense of the Company totaled RMB 11.0 billion, with an increase of 20.9% over the same period of 2009. Profit attributable to non-controlling interests of the Company In the first half of 2010, profit attributable to non-controlling interests of the Company was RMB 1.9 billion, representing an increase of 28.8% over the same period of 2009. This was mainly due to increase of profits of the controlled subsidiaries of the Company compared with the same period of 2009. Profit attributable to equity shareholders of the Company In the first half of 2010, profit attributable to equity shareholders of the Company was RMB 35.5 billion, representing an increase of 6.7% over the same period of 2009. 13 2 DISCUSSION ON RESULTS OF SEGMENT OPERATION The Company manages its operations by four business segments, namely exploration and production segment, refining segment, marketing and distribution segment and chemicals segment, and corporate and others. Unless otherwise specified herein, the inter-segment transactions have not been eliminated from financial data discussed in this section. In addition, the operating revenue data of each segment include “other operating revenues”. The following table shows the operating revenues by each segment, the contribution of external sales and inter-segment sales as a percentage of operating revenues before elimination of inter-segment sales, and the contribution of external sales as a percentage of consolidated operating revenues (i.e. after elimination of inter-segment sales) for the periods indicated. As a percentage of As a percentage of consolidated operating consolidated operating revenue before elimination revenue after elimination Operating revenues of inter-segment sales of inter-segment sales Six-month periods Six-month periods Six-month periods ended 30 June ended 30 June ended 30 June RMB millions (%) (%) Exploration and Production Segment External sales Inter-segment sales Operating revenues Refining Segment External sales Inter-segment sales Operating revenues Marketing and Distribution Segment External sales Inter-segment sales Operating revenues Chemicals Segment External sales Inter-segment sales Operating revenues Corporate and Others External sales Inter-segment sales Operating revenues Operating revenue before elimination of inter-segment sales Elimination of inter-segment sales Consolidated operating revenues Note:Other operating revenues are included. 14 The following table sets forth the operating revenues, operating expenses and operating profit/(loss) by each segment before elimination of the inter-segment transactions for the periods indicated, and the changes between the first half of 2010 and the first half of 2009. Six-month periods ended 30 June RMB millions RMB millions Change (%) Exploration and Production Segment Operating revenues Operating expenses Operating profit Refining Segment Operating revenues Operating expenses Operating profit Marketing and Distribution Segment Operating revenues Operating expenses Operating profit Chemicals Segment Operating revenues Operating expenses Operating profit Corporate and others Operating revenues Operating expenses Operating profit — Exploration and Production Segment Most of the crude oil and a small portion of the natural gas produced by the exploration and production segment were used for the Company’s refining and chemical operations. Most of the natural gas and a small portion of crude oil produced by the Company were sold externally to other customers. In the first half of 2010, operating revenues of the segment were RMB 81.5 billion, representing an increase of 76.5% over the first half of 2009. This was mainly attributable to the significant increase in crude oil price. In the first half of 2010, the segment sold 19.90 million tonnes of crude oil and 4.73 billion cubic meters of natural gas, representing an increase of 0.7% and 40.4% respectively compared with the first half of 2009. The average realised selling price of crude oil and natural gas were RMB 3,422 per tonne and RMB 1,059 per thousand cubic meters respectively, representing an increase of 89.3% and 10.2% respectively over the same period of 2009. In the first half of 2010, the operating expenses of the segment were RMB 59.5 billion, representing an increase of 46.3% over the first half of 2009. The increase was mainly due to the following: · Special oil income levy paid by the Company increased by RMB 9.5 billion compared with the same period 2009 due to the significant increase in the price of crude oil; · Depreciation, depletion and amortisation increased by RMB 1.5 billion over the first half of 2009, mainly caused by growth in depreciation and depletion of crude oil & natural gas assets resulting from investment; · Exploration expenses (including cost of dry holes) increased by RMB 1.4 billion over the first half of 2009, mainly owing to the Company’s increased investment in exploration in blocks such as northeastern Sichuan, western Sichuan and Ordos. In the first half of 2010, the lifting cost for crude oil and natural gas was RMB 623 per tonne, increased by 2.4% over the same period of 2009. In the first half of 2010, the E&P segment achieved stable production in crude oil and significant increase of production in natural gas. With the increased of crude oil prices, its operating profit was RMB 22.0 billion, representing an increase of 299.7% over the first half of 2009. Refining Segment Business activities of the refining segment include purchasing crude oil from the third parties and the exploration and production segment of the Company and processing crude oil into refined petroleum products, among which, gasoline, diesel and kerosene are internally sold to the marketing and distribution segment of the Company. Part of the chemical feedstock is sold to the chemicals segment of the Company. Other refined petroleum products are sold to both domestic and overseas customers through refinery segment. In the first half of 2010, operating revenues of this segment totaled RMB 463.9 billion, representing an increase of 53.7% over the same period of 2009. This was mainly attributable to the increased sales volume and price of its refined products. 15 The following table sets forth the sales volumes, average realised prices and the respective changes of the Company’s major refined oil products of the segment in the first half of 2010 and of 2009. Sales Volume (thousand tonnes) Average realised price (RMB/tonne) Six-month periods ended 30 June Change Six-month periods ended 30 June Change (%) (%) Gasoline Diesel Chemical feedstock Other refined petroleum products In the first half of 2010, the sales revenues of gasoline were RMB 104.2 billion, representing an increase of 28.6% over the same period of 2009, accounting for 22.5% of this segment’s operating revenues. In the first half of 2010, the sales revenues of diesel were RMB 180.7 billion, representing an increase of 42.5% over the same period of 2009, accounting for 39.0% of this segment’s operating revenues. In the first half of 2010, the sales revenues of chemical feedstock were RMB 77.2 billion, representing an increase of 122.5% over the same period of 2009, accounting for 16.6% of this segment’s operating revenues. In the first half of 2010, the sales revenues of refined petroleum products other than gasoline, diesel and chemical feedstock were RMB 99.3 billion, representing an increase of 72.4% over the same period of 2009, accounting for 21.4% of this segment’s operating revenues. In the first half of 2010, this segment’s operating expenses were RMB 458.2 billion, representing an increase of 62.5% over the same period of 2009, mainly attributable to the significant increase in crude oil prices. In the first half of 2010, the average processing cost was RMB 3,871 per tonne, representing an increase of 64.6% over the same period of 2009. Crude oil processed totaled 90.61 million tonnes (excluding volume processed for third parties), representing an increase of 11.6% over the first half of 2009. In the first half of 2010, the total costs of crude oil processed were RMB 350.8 billion, representing an increase of 83.7% over the same period of 2009, accounting for 76.6% of the segment’s operating expenses, increasing by 8.9 percentage points over the first half of 2009. In the first half of 2010, the unit refining cash operating cost (defined as operating expenses less the processing cost of crude oil and refining feedstock, depreciation and amortisation, taxes other than income tax and other operating expenses, and divided by the throughput of crude oil and refining feedstock) was RMB 132.4 per tonne, representing an increase of 1.4% compared with that in the first half of 2009. In the first half of 2010, the crude oil price increased significantly over the first half of 2009. Confronted with the difficult situation of increasing crude oil cost, the segment optimised the production scheme, adjusted product mix, and maintained operation at a high utilisation rate. The refining margin (defined as the sales revenues less the crude oil costs and refining feedstock costs and taxes other than income tax, and then divided by the throughput of crude oil and refining feedstock) of the Company was RMB 237 per tonne, decreased by 45.1% over the same period of 2009. This, was mainly attributable to the increase in international crude oil price which was much greater than that of the sales price of oil products. The operating profit of the segment totaled RMB 5.7 billion in the first half of 2010, representing an decrease of 71.4% over the same period of 2009. Marketing and Distribution Segment The business of marketing and distribution segment includes purchasing refined oil products from the refining segment and third parties, conducting wholesale and direct sales to domestic customers and retailing, distributing oil products through the segment’s retail and distribution network, as well as providing related services. In the first half of 2010, the operating revenues of this segment were RMB 492.8 billion, increased by 55.1% over the same period of 2009, which was mainly attributed to the increase in selling price and sales volume of oil products. In the first half of 2010, the sales revenues of gasoline totaled RMB 153.0 billion, with an increase of 39.0% over the same period of 2009; and the sales revenues of diesel and kerosene totaled RMB 256.8 billion and RMB 30.0 billion, increased by 52.6% and 77.8% respectively over the same period of 2009. 16 The following table sets forth the sales volumes, average realised prices, and respective rate changes of the four product categories in the first half of 2010 and 2009, including detailed information of different sales channels for gasoline and diesel: Sales Volume (thousand tonnes) Average realised price (RMB/tonne) Six-month periods ended 30 June Change Six-month periods ended 30 June Change (%) (%) Gasoline Of which: Retail Direct sales Wholesale Diesel Of which: Retail Direct sales Wholesale Kerosene Fuel oil In the first half of 2010, the operating expenses of the segment were RMB 478.3 billion, representing an increase of 56.7% compared with that in the first half of 2009. This was mainly due to the increase of the volume and prices of purchased oil products compared with the same period of last year. In the first half of 2010, the segment’s marketing cash operating cost (defined as the operating expenses less the purchase costs, taxes other than income tax, depreciation and amortisation, and then divided by the sales volume) was RMB 159.93 per tonne, representing a decrease of 2.6% compared with that in the first half of 2009. In the first half of 2010, the marketing and distribution segment actively increase its sales volume of oil products.Its operating profit was RMB 14.5 billion, representing an increase of 15.5% over the same period of 2009. Chemicals Segment The business activities of the chemicals segment include purchasing chemical feedstock from the refining segment and third parties, producing, marketing and distributing petrochemical and inorganic chemical products. In the first half of 2010, operating revenues of the chemicals segment were RMB 153.1 billion, representing an increase of 68.6% over the same period of 2009, which was primarily due to the increase in prices and sales volume of major chemical products. The sales revenue generated from this segment’s six major categories of chemical products (namely basic organic chemicals, synthetic resin, synthetic rubber, synthetic fibre monomer and polymer, synthetic fibre and chemical fertilizer) totaled approximately RMB 144.3 billion, representing an increase of 79.7% over the same period of 2009, accounting for 94.3% of the operating revenues of the segment. 17 The following table sets forth the sales volume, average realised price and respective changes of each of the segment’s six categories of chemical products in the first half of 2010 and 2009. Sales Volume (thousand tonnes) Average realised price (RMB/tonne) Six-month periods ended 30 June Change Six-month periods ended 30 June Change (%) (%) Basic organic chemicals Synthetic fibre monomer and polymer Synthetic resin Synthetic fibre Synthetic rubber Chemical fertilizer In the first half of 2010, the operating expense of the chemicals segment was RMB 144.7 billion, representing an increase of 78.6% over the first half of 2009. This was mainly attributable to the increase in volume of purchased feedstock and unit cost. In the first half of 2010, the chemicals segment optimised operation of its plants and made great efforts to expand the market. The operating profit of this segment was RMB 8.3 billion in the first half of 2010, representing a decrease of 14.5% over the same period of 2009. This was mainly attributable to the narrowed spread between the price of the chemical products and the unit cost of feedstock in the second quarter. Corporate and Others The business activities of corporate and others mainly consisted of import and export business activities of the Company’s subsidiaries, research and development activities of the Company, and managerial activities of the headquarters. In the first half of 2010, the operating revenues generated from corporate and others was RMB 419.6 billion, representing an increase of 114.7% over the first half of 2009. This mainly resulted from the rising prices of crude oil and petrochemical products, The subsidiary trading companies increased their import and export revenue of crude oil and oil products by RMB 223.5 billion over the same period last year. Among which, crude oil trading revenue increased by RMB 195.5 billion, trading volume of crude oil increased by 28.31 million tonnes, and selling price of crude oil increased by RMB 1,293/tonne over the same period of last year respectively. In the first half of 2010, the operating expense was RMB 420.2 billion, representing an increase of 113.4% over the same period of 2009. This was mainly due to the increase in procurement cost of the subsidiary trading companies. The operating loss amounted to RMB 0.7 billion, representing a year-on-year decrease of losses by RMB 0.8 billion. 18 3 ASSETS, LIABILITIES, EQUITY AND CASH FLOWS Assets, liabilities and equity Units: RMB millions At 30 June At 31 December Amount of changes Total assets Current assets Non-current assets Total liabilities Current liabilities Non-current liabilities Total equity attributable to equity shareholders of the Company Share capital — Reserves Non-controlling interests Total equity At 30 June 2010, the Company’s total assets were RMB 929.5 billion, representing an increase of RMB 51.6 billion compared with that at the end of 2009, of which: · Current assets increased by RMB 57.9 billion from that at the end of 2009 to RMB 259.2 billion, mainly attributable to the fact that the inventory of the Company increased by RMB 20.9 billion over the beginning of this year as a result of the rise in prices of crude oil and other raw materials. As the operating revenue grew, the accounts receivable, net and bills receivable increased by RMB 19.1 billion and RMB 7.6 billion, respectively as compared with that at the beginning of the year. · Non-current assets was decreased by RMB 6.3 billion from that at the end of 2009 to RMB 670.3 billion. This was mainly attributable to the fact that the Company’s sale of certain constructions in progress to its jointly controlled entity and the transfer to fixed assets after completion of certain construction projects caused a decrease of RMB 24.5 billion in construction in progress. The properties, plant and equipment, net increased by RMB 13.0 billion, and the Company’s interests in associates and jointly controlled entities increased by RMB 5.6 billion. At 30 June 2010, the Company’s total liabilities were RMB 503.3 billion, representing an increase of RMB 24.3 billion compared with that at the end of 2009, of which: · Current liabilities decreased by RMB 2.4 billion from that at the end of 2009 to RMB 311.0 billion, mainly because of the decrease of RMB 14.7 billion of short-term debts and loans from China Petrochemical Corporation and fellow subsidiaries. Due to the expansion of business scale, the accounts payable and bills payable increased by RMB 13.5 billion. · Non-current liabilities increased by RMB 26.7 billion from that at the end of 2009 to RMB 192.2 billion, mainly because of the Company’s issuance of RMB 20.0 billion corporate bonds. At 30 June 2010, the total equity attributable to equity shareholders of the Company was RMB 401.4 billion, representing an increase of RMB 25.8 billion compared with that at the end of 2009, which was due to the increase of reserves. 19 Cash Flow In the first half of 2010, the net increase in cash and cash equivalents was RMB 6.5 billion, i.e. increasing from RMB 8.7 billion at 31 December 2009 to RMB 15.2 billion at 30 June 2010. The following table sets forth the major items on the consolidated cash flow statements for the first half of 2010 and 2009. Units: RMB millions Six-month periods ended 30 June Changes in Major items of cash flows amount Net cash generated from operating activities Net cash used in investing activities Net cash used in financing activities Net increase in cash and cash equivalents In the first half of 2010, net cash generated from operating activities was RMB 47.6 billion, representing a decrease of RMB 31.5 billion over the same period of 2009. This was mainly attributable to the fact that the Company achieved good operating performances in the first half of this year and the profit before taxation increased by RMB 4.5 billion as compared with the same period of last year. Due to the increase of crude oil and other commodities prices and the expansion of business scale, the Company’s working capital decreased by RMB 36.0 billion as compared with the first half of 2009. In the first half of 2010, net cash used in investing activities was RMB 39.2 billion, representing a decrease of RMB 5.6 billion over the same period of 2009, which was mainly because of the increase of RMB 12.7 billion of cash inflow from the Company’s sale of properties, plant and equipment in the first half of this year and the increase of RMB 4.4 billion of cash outflow from capital expenditure and exploration expense. In the first half of 2010, the net cash outflow from the financing activities was RMB 1.9 billion, representing a decrease of cash outflow by RMB 31.9 billion over the same period last year, which was mainly attributable to the fact that the Company repaid bank and other loans of RMB 11.9 billion in the first half of this year, representing a decrease of RMB 34.1 billion over the same period of 2009. Contingent Liabilities At 30 June 2010, the amount of guarantees provided by the Company in respect of banking facilities granted to associates and jointly controlled entities amounted to approximately RMB 15.2 billion. Capital Expenditures Please refer to "Capital Expenditure" in the section headed "Business Review and Prospects" in this report. 20 4 ANALYSIS OF FINANCIAL STATEMENTS PREPARED UNDER ASBE The major differences between the Company’s financial statements prepared under ASBE and IFRS are set out in Section C of the financial statements of the Company on page 132 of this report. Under ABSE, the operating income and operating profit or loss by reportable segments were as follows: Six-month periods ended 30 June RMB millions RMB millions Operating income Exploration and Production Segment Refining Segment Marketing and Distribution Segment Chemicals Segment Others Elimination of inter-segment sales Consolidated operating income Operating profit/(loss) Exploration and Production Segment Refining Segment Marketing and Distribution Segment Chemicals Segment Others Financial expenses, gain/(loss) from changes in fair value and investment income Consolidated operating profit Net profit attributable to equity shareholders of the Company Operating profit: In the first half of 2010, the operating profit of the Company was RMB 48.0 billion, representing an increase of RMB 4.0 billion or 9.1% over the same period of 2009. This was mainly attributable to the fact that the prices of crude oil, refined oil products and chemical products rose as compared with the first half of 2009, and that the Company leveraged the advantages of scale and integration, made efforts to expand the market, and achieved satisfactory operational performance. Net profit: In the first half of 2010, the net profit attributable to the equity shareholders of the Company increase by RMB 2.2 billion or 6.7% compared with the first half of 2009 to RMB 35.4 billion. Financial data prepared under ASBE: At 30 June RMB millions At 31 December RMB millions Changes RMB millions Total assets Non-current liabilities Shareholders’ equity Analysis of changes: Total assets: At 30 June 2010, the Company’s total assets were RMB 920.8 billion, representing an increase of RMB 54.3 billion compared with that at the end of 2009, which was mainly caused by the inventory increase of RMB 20.9 billion over the beginning of this year as a result of the rise in prices of crude oil and other raw materials. The accounts receivable and bills receivable increased by RMB 26.7 billion as compared with those at the beginning of the year owing to the increase of operating revenue. Non-current liabilities: At 30 June 2010, the Company’s non-current liabilities were RMB 191.2 billion, representing an increase of RMB 26.7 billion compared with that at the end of 2009, mainly because of the Company’s issuance of RMB 20.0 billion of corporate bond in the first half of this year. Shareholders’ equity: At 30 June 2010, the shareholders’ equity of the Company was RMB 427.9 billion, representing an increase of RMB 27.3 billion compared with that at the end of 2009, mainly because of the increase in undistributed profits of the Company. 21 The results of the principal operations by segments Segment Income from princpal operations (RMB millions) Cost of pringcipal operations (RMB millions) Gros profit margin (%)Note Increase/ (decrease) of Income from principal operations on a year-on-year basis (%) Increase/ (decrease) of cost of principal operations on a year-on-year basis Increase/ (decrease) of gross profit margin on a year-on-year basis (%) Exploration and Production Refining Marketing and Distribution Chemicals Corporate and others Elimination of inter-segment sales N/A N/A N/A N/A Total Note:Gross profit margin (Income from principal operations － Cost of principal operations, tax and surcharges)/Income from principal operations 22 SIGNIFICANT EVENTS 1 CORPORATE GOVERNANCE During the reporting period, Sinopec Corp. is committed to standard operation and further enhancement of corporate governance. The 2009 Annual General Meeting of Shareholders elected Mr. Ma Weihua and Mr. Wu Xiaogen as independent non-executive directors of the Fourth Session of Board of Directors. Through employees election, Mr. Cui Guoqi and Mr. Chang Zhenyong were elected as employee-representative supervisors of the Fourth Session of the Board of Supervisors. The Audit Committee and the Remuneration and Performance Evaluation Committee were re-elected. The Audit Committee was headed by Mr. Xie Zhongyu, with Mr. Li Deshui and Mr. Wu Xiaogen as members. The Remuneration and Performance Evaluation Committee was headed by Mr. Li Deshui, with Mr. Chen Xiaojin, Mr. Ma Weihua and Mr. Li Chunguang as members. The occupational training and corporate responsibility awareness of newly elected directors and supervisors were strengthened. The Company actively facilitated on-site visits of the members of the Board of Directors and the Board of Supervisors to the subsidiaries of Sinopec Corp. The Articles of Association were revised and improved. The Company further improved internal control system, strengthened internal control examination, strictly followed the procedures and met the requirements of internal control. The Company continued its emphasis on information disclosure and investor relations to enhance the transparency of the Company. During the reporting period, neither Sinopec Corp., nor the Board of Directors, nor the incumbent directors were subject to investigation by the China Securities Regulatory Commission (CSRC), or administrative punishment or circular of criticism by CSRC, the Securities and Futures Commission of Hong Kong or the U.S. Securities and Exchange Commission, or any public reprimand by the Shanghai Stock Exchange, Hong Kong Stock Exchange, New York Stock Exchange or London Stock Exchange. Equity interests of directors, supervisors and other senior management During the reporting period, none of the Company’s directors, supervisors or other members of the senior management held any shares of Sinopec Corp. All of the directors confirmed that they had complied with the Model Code for Securities Transactions by Directors of Listed Companies according to the requirement of Hong Kong Stock Exchange. During this reporting period, none of the directors, supervisors or other members of the senior management or any of their respective associates had any interests or short positions (including those that were deemed to be such, or regarded as owned in accordance with relevant provisions of the Securities and Futures Ordinance) in any shares or debentures or related shares of Sinopec Corp. or its associated corporations (as defined in Part XV of the Securities and Futures Ordinance) which were required to be notified to Sinopec Corp. and Hong Kong Stock Exchange pursuant to Division 7 and 8 of Part XV of the Securities and Futures Ordinance or which were required pursuant to section 352 of the Securities and Futures Ordinance to be entered in the register referred to therein, or which were required to be notified to Sinopec Corp. and Hong Kong Stock Exchange pursuant to the Model Code for Securities Transactions by Directors of Listed Companies as specified in the Listing Rules of Hong Kong Stock Exchange. Compliance with Code on Corporate Governance Practices During the reporting period, Sinopec Corp. complied with all the requirements of the Code on Corporate Governance Practices set out in Appendix 14 to the Rules Governing the Listing of Securities on the Hong Kong Stock Exchange. 2 DIVIDEND DISTRIBUTION FOR THE YEAR ENDED 31 DECEMBER 2-MONTH PERIOD ENDED 30 JUNE 2010 Dividend distribution for the year ended 31 December 2009 As approved at the 2009 Annual General Meeting of Sinopec Corp., a final cash dividend of RMB 0.11 (inclusive of tax) per share for 2009 was distributed, which amounted to a total cash dividend of RMB 9.537 billion. On 30 June 2010, Sinopec Corp. distributed the final dividend for 2009 to shareholders whose names appeared on the register of members of Sinopec Corp. on 11 June 2010. For the year of 2009, total cash dividend of RMB 0.18 (inclusive of tax) per share was distributed and the total cash dividend amounted to RMB 15.606 billion. Interim dividend distribution plan for the six-month period ended 30 June 2010 According to the Articles of Association, the interim dividend distribution plan for the six-month period ended 30 June 2010 was approved at the ninth meeting of the Fourth Session of the Board of Directors. An interim cash dividend of RMB 0.08 (inclusive of tax) per share will be distributed. Based on the total number of shares of 86,702,527,774 as of 30 June 2010, the total cash dividend amounts to RMB 6.936 billion. The interim dividend will be distributed on or before Thursday, 30 September 2010 to the shareholders whose names appear on the register of members of Sinopec Corp. on Friday, 10 September 2010. To be entitled to the interim dividend, holders of H shares shall lodge their share certificate(s) and transfer documents with Hong Kong Registrars Limited at 1712-1716, 17th floor, Hopewell Centre, No. 183 Queen’s Road East, Wanchai, Hong Kong, for registration of transfer, by no later than 4:30pm on Friday, 3 September 2010. The register of members of the H shares of Sinopec Corp. will be closed from Monday, 6 September 2010, to Friday, 10 September 2010 (both dates inclusive). 23 Dividends for domestic shares will be paid in Renminbi and dividends for foreign shares will be paid in Hong Kong dollars. The exchange rate for dividends to be paid in Hong Kong dollars is the average of the basic exchange rate of Hong Kong dollar to Renminbi published by the People’s Bank of China during the week prior to the date of declaration of dividends, being Friday, 20 August 2010. Taxation In accordance with the Notice on Taxation of Dividends and Stock (Equity) Transfer Income obtained by Foreign-invested Companies, Foreign Companies and Foreign Citizens (Guoshuifa No.045 [1993]) published by the State Administration of Taxation, foreign individuals holding H Shares are exempted from paying personal income tax on dividends obtained from companies incorporated in PRC that issue H Shares. As stipulated by the Notice on Issues relating to Enterprise Income Tax Withholding over Dividends Distributable to Their H-Share Holders Who are Overseas Non-resident Enterprises by Chinese Resident Enterprises published by the State Administration of Taxation (Guoshuihan No.897 [2008]), when Chinese resident enterprises distribute annual dividends for the year 2008 and years thereafter to their H-Share holders who are overseas non-resident enterprises, the enterprise income tax shall be withheld at a uniform rate of 10%. Any H shares of the Company registered in the name of the non-individual registered shareholder (including HKSCC Nominees Limited, corporate nominees or trustees, and other entities or organisations), shall be treated as shares being held by a non-resident enterprise shareholder(unless otherwise defined by the Chinese laws and regulations, and stipulations by the State Administration of Taxation ). As such, the corporate income tax shall be withheld from the dividend payable to such shareholders. Non-resident enterprises may apply for tax refund in accordance with relevant provisions including taxation agreement (arrangement) after receiving dividends. Shareholders should consult their tax advisers regarding the PRC, Hong Kong and other tax obligations that arise from owning and disposing of the H shares. If any investor intends to have his name appear on the H share register of members of the Company, please kindly enquire about the relevant procedures with your nominees or trustees. Sinopec Corp. assumes no obligation or responsibility whatsoever in respect of determining the status of the shareholders. Sinopec Corp. will withhold for payment of the enterprise income tax for its non-resident enterprise shareholders strictly based on the register of members on the record date. Sinopec Corp. will not entertain any claims arising from any delay in, or inaccurate determination of, the status of the shareholders. As for Qualified Foreign Institutional Investors (QFII) who hold A shares of Sinopec with no selling restrictions, Sinopec shall withhold the enterprise income tax at a rate of 10% in accordance with the stipulations of "Circular on Withholding Income Tax from China Residing Firm’s Payment to QFII with Bonus Stock, Dividend and Interests" (Guoshuihan No. 47[2009]) issued on 23 January, 2009 by China State Administration of Taxation. Generally speaking, an individual shareholder of H shares or an individual holder of American Depository Shares (ADSs) who is resident and domiciled in the UK will be liable for UK income tax on dividend received from Sinopec Corp. (after deducting relevant pre-tax deductions and tax credit). Where an individual shareholder of H shares receives a dividend from Sinopec Corp. without any deduction of tax, the amount of income as the basis of calculating tax liability is the gross amount of the dividend and this is taxed at the applicable rate (currently 10% in case of a taxpayer subject to a basic rate or a lower rate, and 32.5% in case of a taxpayer subject to a higher rate). Where tax is withheld from the dividend, credit may be claimed against UK income tax for any tax withheld from the dividend up to the amount of the UK income tax liability. If such a withholding is required, Sinopec Corp. will assume responsibility for withholding that tax regarding the income deriving from the PRC. The current China-UK Double Taxation Prevention Agreement provides that the maximum withholding tax on dividend payable by a Chinese-domiciled company to UK residents is generally limited to 10% of the gross dividend. Individual holders of H Shares or holders of ADSs who are UK residents but are not domiciled in the UK (and have submitted a claim to that effect to the UK Inland Revenue), will generally only be liable for income tax on any dividend received from Sinopec Corp. to the extent that it is repatriated to the UK. In general, a shareholder of H shares or a holder of ADSs which is a UK resident for tax purposes will be liable for UK income tax or corporation tax (as appropriate and at the rates of tax applicable to the shareholder or ADS holder) on any dividends received from Sinopec Corp., with double tax relief available for withholding tax imposed. In certain cases (not elaborated on here), a shareholder of H shares or a holder of ADSs which is a UK resident for tax purposes may be entitled to relief for"underlying" tax paid by Sinopec Corp. or its subsidiaries. 24 3 ISSUANCE OF RMB20 BILLION CORPORATE BONDS On 21 May 2010, Sinopec Corp. successfully issued RMB 20 billion domestic corporate bonds, which consisted of RMB 11 billion 5-year term bond (abbreviation: 10 Shihua 01, code: 122051), with a fixed coupon rate of 3.75%, and RMB 9 billion 10-year term bond (abbreviation: 10 Shihua 02, code: 122052), with a fixed coupon rate of 4.05%. On 9 June 2010, the aforementioned corporate bonds were listed on the Shanghai Stock Exchange. For further details, please refer to Sinopec Corp.’s issuance announcement published in China Securities Journal, Shanghai Securities News, and Securities Times in Mainland China on 19 May 2010. The purposes of the bonds were to repay loans from financial institutions and optimise the current debt structure of the Company by RMB 10 billion, and to add working capital and improve the Company’s funding position by the other RMB 10 billion. 4 DOMESTIC CORPORATE BOND ISSUANCE AND INTEREST PAYMENTS On 24 February 2004, Sinopec Corp. successfully issued 10-year term domestic corporate bonds which amounted to RMB 3.5 billion with a credit rating of AAA and a fixed coupon rate of 4.61%. On 28 September 2004, the aforementioned corporate bonds were listed on the Shanghai Stock Exchange. For further details, please refer to Sinopec Corp.’s announcement published in China Securities Journal, Shanghai Securities News, and Securities Times in Mainland China, and South China Morning Post and Hong Kong Economic Times in Hong Kong on 24 February 2004 and 28 September 2004, respectively. As of 30 June 2010, the principal balance of the corporate bonds was RMB 3.5 billion. By 24 February 2010, Sinopec Corp. had paid the full amount of coupon interest for the sixth interest payment year. Sinopec Corp. issued RMB30 billion domestic bonds with warrants on 20 February 2008. The bonds were issued with a 6-year term and 0.8% per annum fixed coupon rate. On 4 March 2008, the aforementioned corporate bonds were listed on the Shanghai Stock Exchange. For further details, please refer to Sinopec Corp.’s announcement published in China Securities Journal, Shanghai Securities News and Securities Times in Mainland China on 18 February 2008. By 20 February 2010, Sinopec Corp. had paid the full amount of coupon interest for the second interest payment year. 5 MAJOR PROJECTS Sichuan-to-East China Gas Project Sichuan-to-East China Gas Project is an important project of the state’s Eleventh Five-Year Plan. This project consists of two parts. One part is Puguang gas field exploration, development and gas treatment project, and the other part is the pipeline project from Puguang gas field to Shanghai. The project was completed and put on stream in March 2010. Tianjin ethylene project Tianjin ethylene project includes the 12.5 million tpa of refining expansion project, 1 million tpa ethylene project, and supporting downstream facilities. The project was completed and put on stream in January 2010 and was put into commercial operation on 11 May 2010. Zhenhai ethylene project Zhenhai ethylene project mainly consists of the 1 million tpa ethylene plant and supporting downstream facilities and auxiliary utilities. The project was completed and put on stream in June 2010. 6 CONNECTED TRANSACTIONS Connected transactions in the reporting period Sinopec Corp. and China Petrochemical Corporation entered into a number of agreements in respect of continuing connected transactions, including the agreements for mutual supplies, community services, leasing of land use rights, property leasing, the intellectual property license contracts, and the SPI Fund Document. During the reporting period, the products and services (procurement, storage, transportation, exploration and development services and production-related services) provided by China Petrochemical Corporation and its subsidiaries to the Company amounted to RMB 45.947 billion, representing 5.18% of the Company’s operating expenses. The auxiliary and community services provided by China Petrochemical Corporation and its subsidiaries to the Company amounted to RMB 1.903 billion, representing 0.21% of the Company’s operating expenses. The products and services provided by the Company to China Petrochemical Corporation and its subsidiaries amounted to RMB 24.747 billion, representing 2.64% of the Company’s operating revenue. During the reporting period, the land leasing fees to be paid to China Petrochemical Corporation amounted to RMB 3.364 billion. Please refer to Note 31 to the financial statements prepared under IFRS on this interim report for details of the connected transactions that incurred during this reporting period. The aforementioned connected transactions which occurred during this reporting period have been implemented in accordance with the relevant agreements. 25 Other connected transactions On 26 March 2010, the fifth meeting of the Fourth Session of the Board of Directors approved the proposal on acquisition of shares and loans of Sonangol Sinopec International Limited ("SSI") owned by Sinopec International Petroleum Exploration & Production Limited, a wholly owned subsidiary of China Petrochemical Corporation. The consideration for the target shares is USD 1.678 billion, and the consideration for the target loans is USD 779 million. The aggregate consideration for the target shares and the target loans is USD 2.457 billion. SSI owns 50% equity of Angola Block 18. The block is a deep sea block and consists of the east zone and the west zone. Eight commercial oil and gas discoveries have been achieved and exploration success rate has reached 100%. The east zone was put into production in October 2007. The output capacity is 240,000 barrels per day, which is expected to increase further. For details, please refer to the relevant announcements published on 29 March 2010 in China Securities Journal, Shanghai Securities News, Securities Times and the websites of Shanghai Stock Exchange (http://www.sse.com.cn) and Hong Kong Stock Exchange (http://www.hkex.com.hk). At present, the acquisition is awaiting approval from the relative authorities. 7 DURING THE REPORTING PERIOD SINOPEC CORP. WAS NOT INVOLVED IN ANY MATERIAL LITIGATIONS OR ARBITRATIONS 8 INSOLVENCY AND RESTRUCTURING Not applicable 9 SIGNIFICANT TRUSTEESHIP, CONTRACTING AND LEASE During this reporting period, Sinopec Corp. did not omit the disclosure of significant trusteeship, contracting or lease of any other company’s assets, nor placed its assets under any other company’s trusteeship, contracting or lease which were subject to disclosure. 10 ENTRUSTED ASSETS MANAGEMENT Not applicable 11 ASSETS TRANSACTIONS Please refer to "Other Connected Transactions" above. 26 12 MATERIAL GUARANTEE CONTRACTS AND STATUS OF IMPLEMENTATION Unit: RMB millions External guarantees provided by the Company (not including guarantees provided for its controlled subsidiaries) Guarantee provider Relationship with the Listed Company Name of guaranteed company Amount Date of occurrence (date of signing) Period of guarantee Type Whether completed or not Whether overdue or not Amounts of overdue guarantee Counter- guaranteed Whether guaranteed for related party (yes or no)Note 1 Sinopec Corp. the listed company itself Yueyang Sinopec Corp.Shell Coal Gasification Corporation 10 December 2003 10 December 2003 joint and several No No None No No -10 December 2017 obligations Sinopec Corp. the listed company itself Shangai Gaoquiao-SK Solvent Co., Ltd. 58 22 September 2006 24 November 2006 30 March 2007 16 April 2007 22 September 2006 - 22 September 2011 24 November 2006 - 24 November 2011 30 March 2007 - 30 March 2012 16 April 2007 - 16 April 2012 joint and several obligations No No None No No Sinopec Corp. the listed company itself Fujian Refining & Petrochemical 6 September 2007 6 September 2007 - 31 December 2015 joint and several obligations No No None No No Sinopec Yangzi Petrochemical Co., Ltd. wholly-owned subsidiary Balance of guarantee by Sinopec Yangzi Petrochemical Co., Ltd. for its assocaites and joint ventures joint and several obligations No No None No No Sinopec Sales Co., Ltd. wholly-owned subsidiary Balance of guanantee by SinopecSales Co., Ltd.for its associates andjoint ventures joint and several obligations No No None No No Total amount of guarantee provided during the reporting period Note 2 56 Total amount of guarantee outstanding at the end of the reporting period Note 2 (A) Guarantees provided by Sinopec Corp. for its controlled subsidiaries Total amount of guarantee for the controlled subsidiaries during the reporting period — Total amount of guarantee for the controlled subsidiaries outstanding at the end of the reporting period (B) — Total amount of guarantee by the Company (including those provided for the controlled subsidiaries) Total amount of guarantee Note 3 (A+B) The proportion of the total amount of guarantees to Sinopec Corp’s. net assets (%) Amount of guarantee provided for shareholders, de facto controllers and related parties (C) — Amount of debt guarantee provided directly or indirectly to companies with liabilities to asset ratio of over 70% (D) 58 Amount of guarantee in excess of 50% of the total net assets (E) — Total amount of the above three guarantee items Note 4 (C+D+E) 58 Statement of guarantee undue that might be involved in any joint and several liabilities None Statement of guarantee status None Note 1: As defined in Article 10.1.3 of the Listing Rules of Shanghai Stock Exchange. Note 2: Total amount of guarantee provided during the reporting period and total amount of guarantees outstanding at the end of the reporting period include the guarantees provided by the controlled subsidiaries to external parties. The amount of guarantees assumed by Sinopec Corp. is the amount of the external guarantees provided by each controlled subsidiary multiplied by Sinopec Corp.’s respective portion of shareholding in the controlled subsidiary. Note 3: Total amount of guarantee is the aggregate of the amount of guarantee outstanding at the end of the reporting period (excluding the guarantees provided for controlled subsidiaries) and the amount of guarantees for controlled subsidiaries outstanding at the end of the reporting period. Note 4: "Total amount of guarantee of the above three items" is the aggregate of "amount of guarantee provided for shareholders, de facto controllers and related parties", "amount of debt guarantees provided directly or indirectly to companies with liabilities to asset ratio of over 70%" and "the amount of guarantees in excess of 50% of net assets". 27 Material Guarantees under Performance At the twenty-second meeting of the First Session of the Board of Directors, the Board approved the proposal for Sinopec Corp. to provide a guarantee for Yueyang Sinopec Shell Coal Gasification Co., Ltd. in the amount of RMB 320 million. At the eighth meeting of the Third Session of the Board of Directors, the Board approved the proposal for Sinopec Corp. to provide a guarantee equivalent to RMB 9.166 billion for Fujian Refining and Petrochemical Co., Ltd. for the Fujian refining and ethylene joint venture project. 13 CREDIT AND DEBT BETWEEN CONNECTED PARTIES Unit: RMB millions Fund to Connected Parties Fund from Connected Parties Connected Parties Amount incurred Balance Amount incurred Balance China Petrochemical Corporation Other connected parties — — Total 14 OTHER SIGNIFICANT CONTRACTS During the reporting period, Sinopec Corp. did not omit the disclosure of other significant contracts which were subject to disclosure. 15 PERFORMANCE OF THE COMMITMENTS BY CHINA PETROCHEMICAL CORPORATION Up to the end of the reporting period, the major commitments given by China Petrochemical Corporation were as follows: i Comply with the connected transaction agreements; ii Solve the issues regarding legality of the land use rights certificates and property ownership rights certificates within a specified period of time; iii Implement the Re-organisation Agreement; iv Grant licenses for intellectual property rights; v Refrain from involvement in competition within the industry; and vi Withdraw from the competing businessand conflict of interests with Sinopec Corp. Details of the above commitments were included in the prospectus for the issuance of A shares of Sinopec Corp. published in China Securities Journal, Shanghai Securities News, and Securities Times in Mainland China on 22 June 2001. During the reporting period, Sinopec Corp. was not aware of any breach of the above major commitments by China Petrochemical Corporation. (2) Up to the disclosure date of the interim report, Sinopec Corp. did not make any results commitment that was not fully performed or any commitment concerning assets injection or assets consolidation that was not fully executed, and did not make any earnings prediction on assets or projects. 16 EQUITY INCENTIVE PLAN The Company has not yet implemented any equity incentive scheme. Considering the internal and external situations, the Company is not going to carry out any equity incentive plan in the near future. 17 AUDITORS At the 2009 Annual General Meeting of Sinopec Corp. held on 18 May 2010, KPMG Huazhen and KPMG were reappointed as the domestic and overseas auditors of Sinopec Corp. for the year of 2010 respectively. In addition, the Board of Directors was authorised to determine the remuneration for the auditors. The audit fee provided for the first half of 2010 was RMB 31 million. The financial statements for the first half of 2010 have been audited by KPMG Huazhen and KPMG. The signing certified public accountants of KPMG Huazhen are Hu Jianfei and Zhang Yansheng. 18 REPURCHASE, SALE AND REDEMPTION OF SHARES The warrants issued with RMB 30 billion bonds in February 2008 were due on 3 March 2010. During the exercise period, an aggregate 188,292 warrants were exercised with an exercise ratio of 2:1 and an price of RMB 19.15, which resulted in an increase of 88,774 ordinary shares. Thus, the total number of shares outstanding of Sinopec Corp. was increased from 86,702,439,000 to 86,702,527,774. Save as disclosed above, Sinopec Corp. or any of its subsidiaries did not repurchase, sell or redeem any listed securities of Sinopec Corp. or its subsidiaries during the reporting period. 28 19 OTHER IMPORTANT ITEMS AND THEIR INFLUENCES AND DESCRIPTION OF THE SOLUTION Status of investment in securities Stock Code Abbreviation Number of shares held at the end of period Amount of initial investment Book value at the end of period Book value at the beginning of period Accounting items 384 (Hong Kong) China Gas Holdings 210 million shares RMB 136,426,500.00 RMB 136,426,500.00 RMB 136,426,500.00 Long-term equity investment Save as disclosed above, Sinopec Corp. didn’t hold any share of non-listed financial entities or companies preparing for listing in the near future, nor did it trade the shares of any other listed companies. Major changes in profitability, asset quality and creditability of the guarantor of convertible bonds Not applicable 20 PROFIT WARNING AND DESCRIPTION FOR THE PROJECTION OF POSSIBLE NET LOSSES OR SIGNIFICANT CHANGE IN TERMS OF AGGREGATE NET PROFIT FROM THE BEGINNING OF THE YEAR TO THE END OF THE NEXT REPORTING PERIOD COMPARED WITH THE CORRESPONDING PERIOD OF LAST YEAR. Not applicable 29 DIRECTORS, SUPERVISORS AND SENIOR MANAGEMENT In the reporting period, members of the Fourth Session of the Board of Directors, Fourth Session of the Board of Supervisors, and the other members of the senior management are as follows: 1. DIRECTORS The members of the Fourth Session of the Board of Directors Name Gender Age Position in the Company Tenure Su Shulin Male 48 Chairman May, 2009 - May, 2012 Wang Tianpu Male 47 Vice Chairman, President May, 2009 - May, 2012 Zhang Yaocang Male 56 Vice Chairman May, 2009 - May, 2012 Zhang Jianhua Male 45 Director, Senior Vice President May, 2009 - May, 2012 Wang Zhigang Male 53 Director, Senior Vice President May, 2009 - May, 2012 Cai Xiyou Male 48 Director, Senior Vice President May, 2009 - May, 2012 Cao Yaofeng Male 56 Director May, 2009 - May, 2012 Li Chunguang Male 54 Director May, 2009 - May, 2012 Dai Houliang Male 46 Director, Senior Vice President May, 2009 - May, 2012 Liu Yun Male 53 Director May, 2009 - May, 2012 Li Deshui Male 66 Independent Non-executive Director May, 2009 - May, 2012 Xie Zhongyu Male 66 Independent Non-executive Director May, 2009 - May, 2012 Chen Xiaojin Male 65 Independent Non-executive Director May, 2009 - May, 2012 Ma Weihua Male 61 Independent Non-executive Director May, 2010 - May, 2012 Wu Xiaogen Male 44 Independent Non-executive Director May, 2010 - May, 2012 Liu Zhongli Male 75 Independent Non-executive Director May, 2009 - May, 2010 Ye Qing Male 77 Independent Non-executive Director May, 2009 - May, 2010 2. SUPERVISORS The members of the Fourth Session of the Board of Supervisors Name Gender Age Position in the Company Tenure Wang Zuoran Male 59 Chairman May, 2009 - May, 2012 Zhang Youcai Male 68 Vice Chairman, Independent Supervisor May, 2009 - May, 2012 Geng Limin Male 55 Supervisor May, 2009 - May, 2012 Zou Huiping Male 49 Supervisor May, 2009 - May, 2012 Li Yonggui Male 70 Independent Supervisor May, 2009 - May, 2012 Zhou Shiliang Male 52 Employee Representative Supervisor May, 2009 - May, 2012 Chen Mingzheng Male 52 Employee Representative Supervisor May, 2009 - May, 2012 Cui Guoqi Male 57 Employee Representative Supervisor April, 2010 - May, 2012 Chang Zhenyong Male 52 Employee Representative Supervisor April, 2010 - May, 2012 Liu Xiaohong Male 56 Employee Representative Supervisor May, 2009 - April, 2010 Su Wensheng Male 53 Employee Representative Supervisor May, 2009 - April, 2010 3. OTHER MEMBERS OF SENIOR MANAGEMENT Other members of senior management Name Gender Age Position in the Company Wang Xinhua Male 54 Chief Financial Officer Zhang Kehua Male 56 Vice President Zhang Haichao Male 53 Vice President Jiao Fangzheng Male 47 Vice President Lei Dianwu Male 48 Vice President Chen Ge Male 48 Secretary to the Board of Directors CHANGING IN SHAREHOLDINGS OF DIRECTORS, SUPERVISORS AND OTHER SENIOR MANAGEMENT Not applicable. 30 REPORT OF THE PRC AUDITOR All Shareholders of China Petroleum & Chemical Corporation: We have audited the accompanying financial statements of China Petroleum & Chemical Corporation (the "Company"), which comprise the consolidated balance sheet and balance sheet as at 30 June 2010, the consolidated income statement and income statement, the consolidated statement of changes in equity and statement of changes in equity, the consolidated cash flow statement and cash flow statement for the six-month period then ended, and notes to the financial statements. 1. MANAGEMENT’S RESPONSIBILITY FOR THE FINANCIAL STATEMENTS The Company’s management is responsible for the preparation of these financial statements in accordance with China Accounting Standards for Business Enterprises issued by the Ministry of Finance of the People’s Republic of China. This responsibility includes: (1) designing, implementing and maintaining internal control relevant to the preparation of financial statements that are free from material misstatement, whether due to fraud or error; (2) selecting and applying appropriate accounting policies; and (3) making accounting estimates that are reasonable in the circumstances. 2. AUDITOR’S RESPONSIBILITY Our responsibility is to express an opinion on these financial statements based on our audit. We conducted our audit in accordance with China Standards on Auditing for Certified Public Accountants. Those standards require that we comply with ethical requirements and plan and perform the audit to obtain reasonable assurance as to whether the financial statements are free from material misstatement. An audit involves performing procedures to obtain audit evidence about the amounts and disclosures in the financial statements. The procedures selected depend on the auditor’s judgment, including the assessment of the risks of material misstatement of the financial statements, whether due to fraud or error. In making those risk assessments, the auditor considers internal control relevant to the entity’s preparation of the financial statements in order to design audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the entity’s internal control. An audit also includes evaluating the appropriateness of accounting policies used and the reasonableness of accounting estimates made by management, as well as evaluating the overall presentation of the financial statements. We believe that the audit evidence we have obtained is sufficient and appropriate to provide a basis for our audit opinion. 3. OPINION In our opinion, the financial statements comply with the requirements of China Accounting Standards for Business Enterprises issued by the Ministry of Finance of the People’s Republic of China and present fairly, in all material respects, the consolidated financial position and financial position of the Company as at 30 June 2010, and the consolidated results of operations and results of operations and the consolidated cash flows and cash flows of the Company for the six-month period then ended. KPMG Huazhen Certified Public Accountants Registered in the People’s Republic of China Hu Jianfei Zhang Yansheng Beijing, The People’s Republic of China 20 August 2010 31 (A) FINANCIAL STATEMENTS PREPARED UNDER CHINA ACCOUNTING STANDARDS FOR BUSINESS ENTERPRISES CONSOLIDATED BALANCE SHEET as at 30 June 2010 Note At 30 June RMB millions At 31 December RMB millions Assets Current assets Cash at bank and on hand 5 Bills receivable 6 Accounts receivable 7 Other receivables 8 Prepayments 9 Inventories 10 Other current assets Total current assets Non-current assets Long-term equity investments 11 Fixed assets 12 Construction in progress 13 Intangible assets 14 Goodwill 15 Long-term deferred expenses 16 Deferred tax assets 17 Other non-current assets Total non-current assets Total assets Liabilities and shareholders’ equity Current liabilities Short-term loans 19 Bills payable 20 Accounts payable 21 Advances from customers 22 Employee benefits payable 23 Taxes payable 24 Other payables 25 Short-term debentures payable 28 Non-current liabilities due within one year 26 Total current liabilities Non-current liabilities Long-term loans 27 Debentures payable 28 Provisions 29 Deferred tax liabilities 17 Other non-current liabilities Total non-current liabilities Total liabilities Shareholders’ equity Share capital 30 Capital reserve 31 Special reserve — Surplus reserves 32 Retained profits Total equity attributable to shareholders of the Company Minority interests Total shareholders’ equity Total liabilities and shareholders’ equity These financial statements have been approved by the board of directors on 20 August 2010. Su Shulin Wang Tianpu Wang Xinhua Chairman Vice Chairman, President Chief Financial Officer (Authorised representative) The notes on pages 40 to 89 form part of these financial statements. 32 BALANCE SHEET as at 30 June 2010 Note At 30 June RMB millions At 31 December RMB millions Assets Current assets Cash at bank and on hand 5 Bills receivable 6 Accounts receivable 7 Other receivables 8 Prepayments 9 Inventories 10 Other current assets Total current assets Non-current assets Long-term equity investments 11 Fixed assets 12 Construction in progress 13 Intangible assets 14 Long-term deferred expenses 16 Deferred tax assets 17 Other non-current assets Total non-current assets Total assets Liabilities and shareholders’ equity Current liabilities Short-term loans 19 Bills payable 20 Accounts payable 21 Advances from customers 22 Employee benefits payable 23 Taxes payable 24 Other payables 25 Short-term debentures payable 28 Non-current liabilities due within one year 26 Total current liabilities Non-current liabilities Long-term loans 27 Debentures payable 28 Provisions 29 Deferred tax liabilities 17 Other non-current liabilities Total non-current liabilities Total liabilities Shareholders’ equity Share capital 30 Capital reserve 31 Special reserve — Surplus reserves 32 Retained profits Total shareholders' equity Total liabilities and shareholders' equity These financial statements have been approved by the board of directors on 20 August 2010. Su Shulin Wang Tianpu Wang Xinhua Chairman Vice Chairman, President Chief Financial Officer (Authorised representative) The notes on pages 40 to 89 form part of these financial statements. 33 CONSOLIDATED INCOME STATEMENT for the six-month period ended 30 June 2010 Six-month periods ended 30 June Note RMB millions RMB millions Operating income 33 Less: Operating costs 33 Sales taxes and surcharges 34 Selling and distribution expenses General and administrative expenses Financial expenses 35 Exploration expenses, including dry holes 36 Impairment losses 37 Add:Gain/(loss) from changes in fair value 38 Investment income 39 Operating profit Add:Non-operating income 40 Less: Non-operating expenses 41 Profit before taxation Less: Income tax expense 42 Net profit Including: Net profit made by acquiree before the consolidation — 62 Attributable to: Equity shareholders of the Company Minority interests Basic earnings per share 54 Diluted earnings per share 54 Net profit Other comprehensive income 43 Cash flow hedges Available-for-sale financial assets — 38 Share of other comprehensive income of associates Total other comprehensive income Total comprehensive income Attributable to: Equity shareholders of the Company Minority interests These financial statements have been approved by the board of directors on 20 August 2010. Su Shulin Wang Tianpu Wang Xinhua Chairman Vice Chairman, President Chief Financial Officer (Authorised representative) The notes on pages 40 to 89 form part of these financial statements. 34 INCOME STATEMENT for the six-month period ended 30 June 2010 Six-month periods ended 30 June Note RMB millions RMB millions Operating income 33 Less: Operating costs 33 Sales taxes and surcharges 34 Selling and distribution expenses General and administrative expenses Financial expenses 35 Exploration expenses, including dry holes 36 Impairment losses 37 Add:Gain/(loss) from changes in fair value 38 Investment income 39 Operating profit Add:Non-operating income 40 Less: Non-operating expenses 41 Profit before taxation Less: Income tax expense 42 Net profit Other comprehensive income 43 Share of other comprehensive income of associates Total other comprehensive income Total comprehensive income These financial statements have been approved by the board of directors on 20 August 2010. Su Shulin Wang Tianpu Wang Xinhua Chairman Vice Chairman, President Chief Financial Officer (Authorised representative) The notes on pages 40 to 89 form part of these financial statements. 35 CONSOLIDATED CASH FLOW STATEMENT for the six-month period ended 30 June 2010 Six-month periods ended 30 June Note RMB millions RMB millions Cash flows from operating activities: Cash received from sale of goods and rendering of services Rentals received Grants received — Other cash received relating to operating activities Sub-total of cash inflows Cash paid for goods and services Cash paid for operating leases Cash paid to and for employees Value added tax paid Income tax paid Taxes paid other than value added tax and income tax Other cash paid relating to operating activities Sub-total of cash outflows Net cash flow from operating activities 45(a) Cash flows from investing activities: Cash received from disposal of investments Dividends received Net cash received from disposal of fixed assets and intangible assets Cash received on maturity of time deposits with financial institutions Cash received from derivative financial instruments Other cash received relating to investing activities Sub-total of cash inflows Cash paid for acquisition of fixed assets and intangible assets Cash paid for acquisition of investments Cash paid for acquisition of time deposits with financial institutions Cash paid for acquisition of minority interests from subsidiaries, net — Cash paid for derivative financial instruments Sub-total of cash outflows Net cash flow from investing activities Cash flows from financing activities: Contribution from shareholders 2 — Cash received from borrowings Cash received from issuance of corporate bonds Cash received from contribution from minority shareholders of subsidiaries 47 Sub-total of cash inflows Cash repayments of borrowings Cash repayments of corporate bonds Cash paid for dividends, profits distribution or interest Dividends paid to minority shareholders of subsidiaries Distributions to Sinopec Group Company — Sub-total of cash outflows Net cash flow from financing activities Effects of changes in foreign exchange rate — Net increase in cash and cash equivalents 45(b) These financial statements have been approved by the board of directors on 20 August 2010. Su Shulin Wang Tianpu Wang Xinhua Chairman Vice Chairman, President Chief Financial Officer (Authorised representative) The notes on pages 40 to 89 form part of these financial statements. 36 CASH FLOW STATEMENT for the six-month period ended 30 June 2010 Six-month periods ended 30 June Note RMB millions RMB millions Cash flows from operating activities: Cash received from sale of goods and rendering of services Rentals received 70 93 Other cash received relating to operating activities Sub-total of cash inflows Cash paid for goods and services Cash paid for operating leases Cash paid to and for employees Value added tax paid Income tax paid Taxes paid other than value added tax and income tax Other cash paid relating to operating activities Sub-total of cash outflows Net cash flow from operating activities 45(a) Cash flows from investing activities: Cash received from disposal of investments 22 16 Dividends received Net cash received from disposal of fixed assets and intangible assets Cash received on maturity of time deposits with financial institutions 23 8 Other cash received relating to investing activities 91 52 Sub-total of cash inflows Cash paid for acquisition of fixed assets and intangible assets Cash paid for acquisition of investments Cash paid for acquisition of time deposits with financial institutions — Cash paid for acquisition of minority interests from subsidiaries, net — Sub-total of cash outflows Net cash flow from investing activities Cash flows from financing activities: Contribution from shareholders 2 — Cash received from borrowings Cash received from issuance of corporate bonds Sub-total of cash inflows Cash repayments of borrowings Cash repayments of corporate bonds — Cash paid for dividends, profits distribution or interest Distributions to Sinopec Group Company — Sub-total of cash outflows Net cash flow from financing activities Net increase in cash and cash equivalents 45(b) These financial statements have been approved by the board of directors on 20 August 2010. Su Shulin Wang Tianpu Wang Xinhua Chairman Vice Chairman, President Chief Financial Officer (Authorised representative) The notes on pages 40 to 89 form part of these financial statements. 37 CONSOLIDATED STATEMENT OF CHANGES IN EQUITY for the six-month period ended 30 June 2010 Share capital RMB millions Capital reserve RMB millions Surplus reserves RMB millions Retained profits RMB millions Total shareholders’ equity attributable to equity shareholders of the Company RMB millions Minority interests RMB millions Total shareholders’ equity RMB millions Balance at 1 January 2009 Change for the period 1. Net profit — — — 2. Other comprehensive income: － Cash flow hedges — － Available-for-sale financial assets — 24 — — 24 14 38 － Share of other comprehensive income of associates — Total other comprehensive income — — — 14 Total comprehensive income — — Transactions with owners, recorded directly in shareholders’ equity: 3. Appropriations of profits: － Appropriation for surplus reserves — － Distributions to shareholders (Note 44) — 4. Consideration for the combination of entities under common control (Note 1) — 5. Acquisition of minority interests — — — 6. Distributions to minority interests, net of contributions — 7. Reclassification — Balance at 30 June 2009 Share capital RMB millions Capital reserve RMB millions Special reserve RMB millions Surplus reserves RMB millions Retained profits RMB millions Total shareholders’ equity attributable to equity shareholders of the Company RMB millions Minority interests RMB millions Total shareholders’ equity RMB millions Balance at 1 January 2010 — Change for the period 1. Net profit — 2. Other comprehensive income: － Cash flow hedges — － Share of other comprehensive income of associates — Total other comprehensive income — Total comprehensive income — — — Transactions with owners, recorded directly in shareholders’ equity: 3. Appropriations of profits: － Distributions to shareholders (Note 44) — 4. Warrants exercised (Note 31) — 2 — — — 2 — 2 5. Distributions to minority interests, net of contributions — 6. Distributions to Sinopec Group Company (Note 31) — 7. Special reserve: Net increase for the period — Balance at 30 June 2010 These financial statements have been approved by the board of directors on 20 August 2010. Su Shulin Wang Tianpu Wang Xinhua Chairman Vice Chairman, President Chief Financial Officer (Authorised representative) The notes on pages 40 to 89 form part of these financial statements. 38 STATEMENT OF CHANGES IN EQUITY for the six-month period ended 30 June 2010 Share capital RMB millions Capital reserve RMB millions Surplus reserves RMB millions Retained profits RMB millions Total shareholders’ equity RMB millions Balance at 1 January 2009 Change for the period 1. Net profit — — — 2. Other comprehensive income － Share of other comprehensive income of associates — — — Total comprehensive income — — Transactions with owners, recorded directly in shareholders’ equity: 3. Appropriations of profits: － Appropriation for surplus reserves — — — － Distributions to shareholders (Note 44) — — — 4. Distributions to Sinopec Group Company — — — Balance at 30 June 2009 Share capital RMB millions Capital reserve RMB millions Special reserve RMB millions Surplus reserves RMB millions Retaine profits RMB millions Total shareholders’ equity RMB millions Balance at 1 January 2010 — Change for the period 1. Net profit — 2. Other comprehensive income － Share of other comprehensive income of associates — Total comprehensive income — — Transactions with owners, recorded directly in shareholders’ equity: 3. Appropriations of profits: － Distributions to shareholders (Note 44) — 4. Warrants exercised (Note 31) — 2 — — — 2 5. Distributions to Sinopec Group Company (Note 31) — 6. Special reserve: Net increase for the period — Balance at 30 June 2010 These financial statements have been approved by the board of directors on 20 August 2010. Su Shulin Wang Tianpu Wang Xinhua Chairman Vice Chairman, President Chief Financial Officer (Authorised representative) The notes on pages 40 to 89 form part of these financial statements. 39 NOTES TO THE FINANCIAL STATEMENTS for the six-month period ended 30 June 2010 1 STATUS OF THE COMPANY China Petroleum & Chemical Corporation (the "Company") was established on 25 February 2000 as a joint stock limited company. According to the State Council’s approval to the "Preliminary Plan for the Reorganisation of China Petrochemical Corporation" (the "Reorganisation"), the Company was established by China Petrochemical Corporation ("Sinopec Group Company"), which transferred its core businesses together with the related assets and liabilities at 30 September 1999 to the Company. Such assets and liabilities had been valued jointly by China United Assets Appraisal Corporation, Beijing Zhong Zheng Appraisal Company, CIECC Assets Appraisal Corporation and Zhong Fa International Properties Valuation Corporation. The net asset value was determined at RMB 98,249,084,000. The valuation was reviewed and approved by the Ministry of Finance (the "MOF") (Cai Ping Zi [2000] No. 20 "Comments on the Review of the Valuation Regarding the Formation of a Joint Stock Limited Company by China Petrochemical Corporation"). In addition, pursuant to the notice Cai Guan Zi [2000] No. 34 "Reply to the Issue Regarding Management of State-Owned Equity by China Petroleum and Chemical Corporation" issued by the MOF, 68.8 billion domestic state-owned shares with a par value of RMB 1.00 each were issued to Sinopec Group Company, the amount of which is equivalent to 70% of the above net asset value transferred from Sinopec Group Company to the Company in connection with the Reorganisation. Pursuant to the notice Guo Jing Mao Qi Gai [2000] No. 154 "Reply on the Formation of China Petroleum and Chemical Corporation", the Company obtained the approval from the State Economic and Trade Commission on 21 February 2000 for the formation of a joint stock limited company. The Company took over the exploration, development and production of crude oil and natural gas, refining, chemicals and related sales and marketing business of Sinopec Group Company after the establishment of the Company. The Company and its subsidiaries (the "Group") engage in the oil and gas and chemical operations and businesses, including: (1)the exploration, development and production of crude oil and natural gas; (2)the refining, transportation, storage and marketing of crude oil and petroleum product, and (3)the production and sale of chemicals. Pursuant to the resolution passed at the Directors’ meeting on 27 March 2009, the Group acquired the entire equity interests of Sinopec Qingdao Petrochemical Company Limited and certain storage and distribution operations (collectively the "Acquired Group") from Sinopec Group Company for total cash considerations of RMB 771 million (hereinafter referred to as the "Acquisition of the Acquired Group"). As the Group and the Acquired Group are under the common control of Sinopec Group Company, the Acquisition of the Acquired Group are considered as combination of entities under common control". Accordingly, the assets and liabilities of the Acquired Group have been accounted for at historical cost and the consolidated financial statements of the Company prior to this acquisition have been restated to include the results of operations and the assets and liabilities of the Acquired Group on a combined basis. The difference between the total considerations paid over the amount of the net asset of the Acquired Group was accounted for as an equity transaction. 2 BASIS OF PREPARATION Statement of compliance China Accounting Standards for Business Enterprises ("ASBE") The financial statements have been prepared in accordance with the requirements of Accounting Standards for Business Enterprises － Basic Standards and 38 specific standards issued by the MOF on 15 February 2006 and the practice guide of the Accounting Standards for Business Enterprises, the explanations to the Accounting Standards for Business Enterprises and other regulations issued thereafter (collectively, ASBE). These financial statements present truly and completely the consolidated financial position and financial position, the consolidated results of operations and results of operations and the consolidated cash flows and cash flows of the Company. These financial statements also comply with the disclosure requirements of "Regulation on the Preparation of Information Disclosures of Companies Issuing Public Shares, No.15: General Requirements for Financial Reports" as revised by the China Securities Regulatory Commission ("CSRC") in 2010. Accounting period The accounting year of the Group is from 1 January to 31 December. Measurement basis The financial statements of the Group have been prepared under the historical cost convention, except for the assets and liabilities set out below: －Available-for-sale financial assets (see Note 3(11)) －Derivative financial instruments (see Note 3(11)) －Convertible bonds (see Note 3(11)) Functional currency and presentation currency The functional currency of the Company’s and most of its subsidiaries is Renminbi. The Group’s consolidated financial statements are presented in Renminbi. The Company translates the financial statements of subsidiaries from their respective functional currencies into Renminbi (see Note 3(2)) if the subsidiaries’ functional currencies are not Renminbi. 40 3 SIGNIFICANT ACCOUNTING POLICIES Accounting treatment of business combination involving entities under common control and not under common control (a) Business combination involving entities under common control A business combination involving entities or businesses under common control is a business combination in which all of the combining entities or businesses are ultimately controlled by the same party or parties both before and after the business combination, and that control is not transitory. The assets and liabilities that the acquirer receives in the acquisition are accounted for at the acquiree’s carrying amount on the acquisition date. The difference between the carrying amount of the acquired net assets and the carrying amount of the consideration paid for the acquisition (or the total nominal value of shares issued) is recognised in the share premium of capital reserve, or the retained profits in case of any shortfall in the share premium of capital reserve. The acquisition date is the date on which the acquirer effectively obtains control of the acquiree. (b) Business combination involving entities not under common control A business combination involving entities or businesses not under common control is a business combination in which all of the combining entities or businesses are not ultimately controlled by the same party or parties both before and after the business combination. If the consideration paid by the Group as the acquirer, comprises of the aggregate of the fair value at the acquisition date of assets given, including equity interest of the acquiree held before the acquisition date, liabilities incurred or assumed, and equity securities issued by the acquirer in exchange for control of the acquiree, is greater than the Group’s interest in the fair value of the identifiable net assets of the acquiree, the difference is recognised as goodwill (Note 3(9)), otherwise is recognised the income statement. The expense incurred for equity securities and debt securities issued as the consideration of the combination is recognised in the initial cost of the securities. Any other expense directly attributable to the business combination is recognised in the income statement for the period. The acquisition date is the date on which the acquirer effectively obtains control of the acquiree. (c) Method for preparation of consolidated financial statements The consolidated financial statements comprise the Company and its subsidiaries. Control is the power to govern the financial and operating policies of an entity so as to obtain benefits from its activities. In assessing control, potential voting rights, such as warrants and convertible bonds, that are currently exercisable or convertible, are taken into account. The financial statements of subsidiaries are included in the consolidated financial statements from the date that control commences until the date that control ceases. Where the Company combines a subsidiary during the reporting period through a business combination involving entities under common control, the financial statements of the subsidiary are included in the consolidated financial statements as if the combination had occurred at the beginning of the earliest comparative year presented or, if later, at the date that common control was established. Therefore the opening balances and the comparative figures of the consolidated financial statements are restated. In the preparation of the consolidated financial statements, the subsidiary’s assets, liabilities and results of operations are included in the consolidated balance sheet and the consolidated income statement, respectively, based on their carrying amounts in the subsidiary’s financial statements, from the date that common control was established. Where the Company acquires a subsidiary during the reporting year through a business combination involving entities not under common control, the identifiable assets, liabilities and results of operations of the subsidiaries are consolidated into consolidated financial statements from the date that control commences, base on the fair value of those identifiable assets and liabilities at the acquisition date. Where the Company acquired a minority interest from a subsidiary’s minority shareholders, the difference between the investment cost and the newly acquired interest into the subsidiary’s identifiable net assets is adjusted to the capital reserve in the consolidated balance sheet. Where the Company partially disposed an investment of a subsidiary that do not result in a loss of control, the difference between the proceeds and the corresponding share of the interest into the subsidiary is adjusted to the capital reserve in the consolidated balance sheet. If the credit balance of capital reserve is insufficient, any excess is adjusted to retained profits. In a business combination involving entities not under common control achieved in stages, the Group remeasures its previously held equity interest in the acquiree on the acquisition date. The difference between the fair value and the net book value is recognised as investment income for the period. If other comprehensive income was recognised regarding the equity interest previously held in the acquiree before the acquisition date, the relevant other comprehensive income is transferred to investment income in the period in which the acquisition occurs. Where control of a subsidiary is lost due to partial disposal of the equity investment held in a subsidiary, or any other reasons, the remaining equity investment is remeasured at fair value when control is lost. The sum of consideration received from disposal of equity investment and the fair value of the remaining equity investment, net of the fair value of the Group’s previous share of the subsidiary’s identifiable net assets recorded from the acquisition date, is recognised as investment income in the period when control is lost. Other comprehensive income related to the previous equity investment in the subsidiary, is transferred to investment income when control is lost. Minority interest is presented separately in the consolidated balance sheet within shareholders’ equity. Net profit or loss attributable to minority shareholders is presented separately in the consolidated income statement below the net profit line item. The excess of the loss attributable to the minority interests during the period over the minority interests’ share of the equity at the beginning of the reporting period is deducted from minority interests. Where the accounting policies and accounting period adopted by the subsidiaries are different from those adopted by the Company, adjustments are made to the subsidiaries’ financial statements according to the Company’s accounting policies and accounting period. Intra-group balances and transactions, and any unrealised profit or loss arising from intra-group transactions, are eliminated in preparing the consolidated financial statements. Unrealised losses resulting from intra-group transactions are eliminated in the same way as unrealised gains but only to the extent that there is no evidence of impairment. 41 3 SIGNIFICANT ACCOUNTING POLICIES (Continued) Transactions in foreign currencies and translation of financial statements in foreign currencies Foreign currency transactions are, on initial recognition, translated into Renminbi at the spot exchange rates quoted by the People’s Bank of China ("PBOC rates") at the transaction dates. Foreign currency monetary items are translated at the PBOC rates at the balance sheet date. Exchange differences, except for those directly related to the acquisition, construction or production of qualified assets, are recognised as income or expenses in the income statement. Non-monetary items denominated in foreign currency measured at historical cost are not translated. Non-monetary items denominated in foreign currency that are measured at fair value are translated using the exchange rates at the date when the fair value was determined. The difference between the translated amount and the original currency amount is recognised as capital reserve, if it is classified as available-for-sale financial assets; or charged to the income statement if it is measured at fair value through profit or loss. The assets and liabilities of foreign operation are translated to Renminbi at the spot exchange rates at the balance sheet date. The equity items, excluding "Retained profits", are translated into Renminbi at the spot exchange rates at the transaction dates. The income and expenses of foreign operation are translated into Renminbi at the spot exchange rates on the transaction dates. The resulting exchange differences are separately presented in the balance sheet within equity. Upon disposal of a foreign operation, the cumulative amount of the exchange differences recognised in which relate to that foreign operation is transferred to income statement in the year in which the disposal occurs. Cash and cash equivalents Cash and cash equivalents comprise cash on hand, demand deposits, short-term and highly liquid investments which are readily convertible into known amounts of cash and are subject to an insignificant risk of change in value. Inventories Inventories are stated at the lower of cost and net realisable value. Cost includes the cost of purchase and processing, and other cost. Inventories are stated at cost upon acquisition. The cost of inventories is calculated using the weighted average method. In addition to the cost of purchase of raw material, work in progress and finished goods include direct labour and an appropriate allocation of manufacturing overhead costs. Any excess of the cost over the net realisable value of each item of inventories is recognised as a provision for diminution in the value of inventories. Net realisable value is the estimated selling price in the normal course of business less the estimated costs to completion and the estimated expenses and related taxes to make the sale. Inventories include raw materials, work in progress, semi-finished goods, finished goods and reusable materials. Reusable materials include low-value consumables, packaging materials and other materials, which can be used repeatedly but do not meet the definition of fixed assets. Reusable materials are amortised in full when received for use. The amounts of the amortisation are included in the cost of the related assets or profit or loss. Inventories are recorded by perpetual method. Long-term equity investments (a) Investment in subsidiaries In the Group’s consolidated financial statements, investment in subsidiaries are accounted for in accordance with the principles described in Note 3(1)(c). In the Company’s financial statements, investments in subsidiaries are accounted for using the cost method. The cash dividends or profits declared to be distributed by the investee entity are recognised as investment income of the current period based on the Company’s proportionate interest in the investee entity, excluding the cash dividends or the profits declared but not distributed in the considerations paid to acquire the investment. The investments are stated at cost less impairment losses (see Note 3(12)) in the balance sheet. At initial recognition, such investments are measured as follows: The initial investment cost of a long-term equity investment obtained through a business combination involving entities under common control is the book value of the acquired entities’ net assets at the combination date. The difference between the initial investment cost and the carrying amounts of the consideration given is adjusted to share premium in capital reserve. If the balance of the share premium is insufficient, any excess is adjusted to retained profits. In a business combination involving entities not under common control achieved in stages, the total cost of initial investment comprises of the book value of investment in the acquiree held by the Group and the cost of additional investment. Other comprehensive income recognised for holding the equity interest in the acquiree before the acquisition date is transferred to the investment income when investment is disposed. The initial investment cost of a long-term equity investment obtained through other business combinations involving entities not under common control is accounted for as the aggregate of the fair value of assets given on the acquisition date, liabilities incurred or assumed, and equity securities issued by the Group in exchange for control of the acquiree. An investment in a subsidiary acquired otherwise than through a business combination is initially recognised at actual purchase cost if the Group acquires the investment by cash, or at the fair value of the equity securities issued if an investment is acquired by issuing equity securities, or at the value stipulated in the investment contract or agreement if an investment is contributed by investors. 42 3 SIGNIFICANT ACCOUNTING POLICIES (Continued) Long-term equity investments (Continued) (b) Investment in jointly controlled entities and associates A jointly controlled entity is an entity of which the Group can exercise joint control with other venturers. Joint control represents the contractual agreement of sharing of control over the entity’s economic activities, limited to economic activities related to significant financial and operating policies that require agreement of all venturers. An associate is an entity of which the Group has significant influence. Significant influence represents the right to participate in the financial and operating policy decisions of the investee but is not control or joint control over the establishment of these policies. An investment in a jointly controlled entity or an associate is accounted for using the equity method, unless the investment is classified as held for sale (see Note 3(10)). At the balance sheet date, impairment losses on investment in jointly controlled entities and associates are measured according to Note 3(12). The initial cost of investment in jointly controlled entities and associates is stated at the consideration paid if the investment is made in cash, or at the fair value of the non-monetary assets exchanged for the investment. The difference between the fair value of the non-monetary assets being exchanged and its carrying amount is charged to the income statement. The Group’s accounting treatments when adopting the equity method include: Where the initial investment cost of a long-term equity investment exceeds the Group’s interest in the fair value of the investee’s identifiable net assets at the date of acquisition, the investment is initially recognised at the initial investment cost. Where the initial investment cost is less than the Group’s interest in the fair value of the investee’s identifiable net assets at the time of acquisition, the investment is initially recognised at the investor’s share of the fair value of the investee’s identifiable net assets, and the difference is charged to income statement. After the acquisition of the investment, the Group recognises its share of the investee’s net profits or losses, as investment income or losses, and adjusts the carrying amount of the investment accordingly. Once the investee declares any cash dividends or profits distributions, the carrying amount of the investment is reduced by that attributable to the Group. The Group recognises its share of the investee’s net profits or losses after making appropriate adjustments to align the accounting policies or accounting periods with those of the Group based on the fair values of the investee’s net identifiable assets at the time of acquisition. Under the equity accounting method, unrealised profits and losses resulting from transactions between the Group and its associates or jointly controlled entities are eliminated to the extent of the Group’s interest in the associates or jointly controlled entities. Unrealised losses resulting from transactions between the Group and its associates or jointly controlled entities are fully recognised in the event that there is an evidence of impairment. The Group discontinues recognising its share of net losses of the investee after the carrying amount of the long-term equity investment and any long-term interest that in substance forms part of the Group’s net investment in the associate or the jointly controlled entity is reduced to zero, except to the extent that the Group has an obligation to assume additional losses. Where net profits are subsequently made by the associate or jointly controlled entity, the Group resumes recognising its share of those profits only after its share of the profits equals the share of losses not recognised. (c) Other long-term equity investments Other long-term equity investments refer to investments where the Group does not have control, joint control or significant influence over the investees, and for which the investments are not quoted in an active market and their fair value can not be reliably measured. The initial investment cost in these entities is originally recognised in the same way as the initial investment cost and measurement principles for investment in jointly controlled entities and associates. Other long-term investments are subsequently accounted for under the cost method. At the balance sheet date, other long-term investments are assessed for impairment on an individual basis. For other long-term equity investments, the amount of impairment loss is stated as the difference between the carrying amount of the investment and the present value of estimated future cash flows discounted at the current market rate of return for a similar financial asset. Such impairment loss is not reversed. 43 3 SIGNIFICANT ACCOUNTING POLICIES (Continued) Fixed assets and construction in progress Fixed assets represent the tangible assets held by the Group using in the production of goods, rendering of services and for operation and administrative purposes with useful life over 1 year. Fixed assets are stated in the balance sheet at cost less accumulated depreciation and impairment losses (see Note 3(12)). Construction in progress is stated in the balance sheet at cost less impairment losses (see Note 3(12)). The cost of a purchased fixed asset comprises the purchase price, related taxes, and any directly attributable expenditure for bringing the asset to working condition for its intended use. The cost of self-constructed assets includes the cost of materials, direct labour, capitalised borrowing costs (see Note 3(19)), and any other costs directly attributable to bringing the asset to working condition for its intended use. Costs of dismantling and removing the items and restoring the site on which the related assets located are included in the initial cost. Construction in progress is transferred to fixed assets when the asset is ready for its intended use. No depreciation is provided against construction in progress. Where the individual component parts of an item of fixed asset have different useful lives or provide benefits to the Group in different patterns thus necessitating use of different depreciation rates or methods, each part is recognised as a separate fixed asset. The subsequent costs including the cost of replacing part of an item of fixed assets are recognised in the carrying amount of the item if the recognition criteria are satisfied, and the carrying amount of the replaced part is derecognised. The costs of the day-to-day servicing of fixed assets are recognised in income statement as incurred. The Group terminates the recognition of an item of fixed asset when it is in a state of disposal or it is estimated that it is unable to generate any economic benefits through use or disposal. Gains or losses arising from the retirement or disposal of an item of fixed asset are determined as the difference between the net disposal proceeds and the carrying amount of the item and are recognised in income statement on the date of retirement or disposal. Fixed assets other than oil and gas properties are depreciated using the straight-line method over their estimated useful lives. The estimated useful lives and the estimated rate of residual values adopted for respective classes of fixed assets are as follows: Estimated useful life Estimated rate of residual value Plants and buildings 15-45 years 3%-5% Machinery, equipment, vehicles and others 4-18 years 3% Oil depots, storage tanks and service stations 8-25 years 3%-5% Useful lives, residual values and depreciation methods are reviewed at least each year end. Oil and gas properties Costs of development wells and related support equipment are capitalised. The cost of exploratory wells is initially capitalised as construction in progress pending determination of whether the well has found proved reserves. Exploratory well costs are charged to expenses upon the determination that the well has not found proved reserves. However, in the absence of a determination of the discovery of proved reserves, exploratory well costs are not carried as an asset for more than one year following completion of drilling. If, after one year has passed, a determination of the discovery of proved reserves cannot be made, the exploratory well costs are impaired and charged to expense. All other exploration costs, including geological and geophysical costs, are charged to the income statement in the period as incurred. Gains and losses on the disposal of proved oil and gas properties are not recognised unless the disposal encompasses an entire property. The proceeds on such disposals are credited to the carrying amounts of oil and gas properties. The Group estimates future dismantlement costs for oil and gas properties with reference to engineering estimates after taking into consideration the anticipated method of dismantlement required in accordance with the industry practices. These estimated future dismantlement costs are discounted at credit-adjusted risk-free rate and are capitalised as oil and gas properties, which are subsequently amortised as part of the costs of the oil and gas properties. Capitalised costs relating to proved properties are amortised on a unit-of-production method. Intangible assets Intangible assets, where the estimated useful life is finite, are stated in the balance sheet at cost less accumulated amortisation and provision for impairment losses (see Note 3(12)). For an intangible asset with finite useful life, its cost less residual value and impairment losses is amortised on a straight-line basis over the expected useful lives, unless the intangible assets are classified as held for sale (see Note 3(10)). An intangible asset is regarded as having an indefinite useful life and is not amortised when there is no foreseeable limit to the period over which the asset is expected to generate economic benefits for the Group. 44 3 SIGNIFICANT ACCOUNTING POLICIES (Continued) Goodwill Goodwill represents the excess of cost of business combination over the acquirer’s interest in the fair value of the identifiable net assets of the acquiree under the business combination involving entities not under common control. When preparing the consolidated financial statements, if the Company acquired a minority interest from a subsidiary’s minority shareholders before 7 August 2008, a goodwill is recognised on the consolidated financial statement, whose amount is the excess of the additional long-term equity investment cost on the minority interest acquisition over the fair value on the transaction date of the subsidiary’s identifiable net assets of the newly acquired portion. The difference between (i) and (ii) below, less the aforementioned goodwill is adjusted to the capital reserve in the consolidated balance sheet: (i) the additional long-term equity investment cost on the minority interest acquisition; (ii)the newly acquired interest in the subsidiary’s identifiable net assets recorded from the acquisition date (or combination date) of the subsidiary. If such an acquisition occurred on or after 7 August 2008, no goodwill is recognised. The total difference between the above (i) and (ii) is adjusted to the capital reserve in the consolidated balance sheet. In both cases if the credit balance of capital reserve is insufficient, any excess is adjusted to retained profits. Goodwill is not amortised and is stated at cost less accumulated impairment losses (see Note 3 (12)). On disposal of an asset group or a set of asset groups, any attributable amount of purchased goodwill is written off and included in the calculation of the profit or loss on disposal. Non-current assets held for sale A non-current asset is classified as held for sale when the Group has made a decision and signed a non-cancellable agreement on the transfer of the asset with the transferee, and the transfer is expected to be completed within one year. Such non-current assets may be fixed assets, intangible assets, investment property subsequently measured using the cost model, long-term equity investment, etc. but not include deferred tax assets. Non-current assets held for sale are stated at the lower of carrying amount and net realisable value. Any excess of the carrying amount over the net realisable value is recognised as impairment loss. (11) Financial Instruments Financial instruments of the Group include cash and cash equivalents, bond investments, equity securities other than long-term equity investments, receivables, derivative financial instruments, payables, loans, bonds payable, and share capital, etc. (a) Classification, recognition and measurement of financial instruments The Group recognises a financial asset or a financial liability on its balance sheet when the Group enters into and becomes a party to the underlining contract of the financial instrument. The Group classifies financial assets and liabilities into different categories at initial recognition based on the purpose of acquiring assets and assuming liabilities: financial assets and financial liabilities at fair value through profit or loss, loans and receivables, held-to-maturity investments, available-for-sale financial assets and other financial liabilities. Financial assets and financial liabilities are initially recognised at fair value. For financial asset or financial liability of which the change in its fair value is recognised in income statement, the relevant transaction cost is recognised in the income statement. The transaction costs for other financial assets or financial liabilities are included in the initially recognised amount. Subsequent to initial recognition financial assets and liabilities are measured as follows: － Financial asset or financial liability with change in fair value recognised in the income statement (including financial asset or financial liability held for trading) Financial assets, financial liabilities and derivative instruments held by the Group for the purpose of selling or repurchasing in short term. These financial instruments are initially measured at fair value with subsequently changes in fair value recognised in income statement. － Receivables Receivables are non-derivative financial assets with fixed or determinable recoverable amount and with no quoted price in active market. After the initial recognition, receivables are measured at amortised cost using the effective interest method. － Held-to-maturity investment Held-to-maturity investment includes non-derivative financial assets with fixed or determinable recoverable amount and fixed maturity that the Group has the positive intention and ability to hold to maturity. After the initial recognition, held-to-maturity investments are stated at amortised cost using the effective interest rate method. 45 3 SIGNIFICANT ACCOUNTING POLICIES (Continued) (11) Financial Instruments (Continued) (a) Classification, recognition and measurement of financial instruments (Continued) － Available-for-sale financial assets Available-for-sale financial assets include non-derivative financial assets that are designated as available for sales and other financial assets which do not fall into any of the above categories. Investments in equity instruments that do not have quoted market prices in active markets and whose fair value cannot be reliably measured are stated at cost. Other than the above equity instrument investments whose fair values cannot be measured reliably, other available-for-sale financial assets are initially stated at fair values. The gains or losses arising from changes in the fair value are directly recognised in equity, except for the impairment losses and exchange differences from monetary financial assets denominated in foreign currencies, which are recognised in the income statement. The cumulative gains and losses previously recognised in equity are transferred to the income statement when the available-for-sale financial assets are derecognised. Dividend income from these equity instruments is recognised in profit or loss when the investee declares the dividends. Interest on available-for-sale financial assets calculated using the effective interest method is recognised in profit or loss (see Note 3(17) (c)). － Derivative financial instruments Derivative financial instruments are recognised initially at fair value. At each balance sheet date the fair value is remeasured. The gain or loss on remeasurement of derivative financial instruments to fair value is charged immediately to the profit or loss, except where the derivatives qualify for cash flow hedge accounting or hedge the net investment in a foreign operation, in which case recognition of any resultant gain or loss depends on the nature of the item being hedged (see Note 3(11)(c)). － Other financial liabilities Financial liabilities other than the financial liabilities at fair value through profit or loss are classified as other financial liabilities. Among other financial liabilities, financial guarantees are contracts that require the issuer (i.e. the guarantor) to make specified payments to reimburse the beneficiary of the guarantee (the holder) for a loss the holder incurs because a specified debtor fails to make payment when due in accordance with the terms of a debt instrument. Where the Group issues a financial guarantee, subsequent to initial recognition, the guarantee is measured at the higher of the amount initially recognised less accumulated amortisation and the amount of a provision determined in accordance with the principles of contingent liabilities (see Note 3(16)). Except for the other financial liabilities described above, subsequent to initial recognition, other financial liabilities are measured at amortised cost using the effective interest method. (b) Determination of fair value Fair value of financial asset or financial liability is determined with reference to quoted market price in active market without adjusting for transaction costs that may be incurred upon future disposal or settlement is used to establish the fair value of financial asset or financial liability. For a financial asset held or a financial liability to be assumed, the quoted price is the current bid price and, for a financial asset to be acquired or a financial liability assumed, it is the current asking price. If no active market exists for a financial instrument, a valuation technique is used to establish the fair value. Valuation techniques include using arm’s length market transactions between knowledge, willing parties; reference to the current fair value of other instrument that is substantially the same; discounted cash flows and option pricing model. The Group calibrates the valuation technique and tests it for validity periodically. 46 3 SIGNIFICANT ACCOUNTING POLICIES (Continued) Financial Instruments (Continued) (c) Hedge accounting Hedge accounting is a method which recognises the offsetting effects on profit or loss of changes in the fair values of the hedging instrument and the hedged item in the same accounting period(s). Hedged items are the items that expose the Group to risks of changes in fair value or future cash flows and that are designated as being hedged. The Group’s hedged items include fixed-rate borrowings that expose the Group to risk of changes in fair values, floating rate borrowings that expose the Group to risk of variability in cash flows, and a forecast transaction that is settled with a fixed amount of foreign currency and expose the Group to foreign currency risk. A hedging instrument is a designated derivative whose changes in fair value or cash flows are expected to offset changes in the fair value or cash flows of the hedged item. For a hedge of foreign currency risk, a non-derivative financial asset or non-derivative financial liability may also be used as a hedging instrument. The hedge is assessed by the Group for effectiveness on an ongoing basis and determined to have been highly effective throughout the accounting periods for which the hedging relationship was designated. The Group uses a ratio analysis to assess the subsequent effectiveness of a cash flow hedge, and uses a regression analysis to assess the subsequent effectiveness of a fair value hedge. － Cash flow hedges A cash flow hedge is a hedge of the exposure to variability in cash flows. The portion of the gain or loss on the hedging instrument that is determined to be an effective hedge is recognised directly in shareholders’ equity as a separate component. That effective portion is adjusted to the lesser of the following (in absolute amounts): － the cumulative gain or loss on the hedging instrument from inception of the hedge － the cumulative change in present value of the expected future cash flows on the hedged item from inception of the hedge. The portion of the gain or loss on the hedging instrument that is determined to be an ineffective hedge is recognised in profit or loss. If a hedge of a forecast transaction subsequently results in the recognition of a non-financial asset or non-financial liability, the associated gain or loss is removed from shareholders’ equity, included in the initial cost of the non-financial asset or liability, and recognised in profit or loss in the same period during which the financial asset or financial liability affects profit or loss. However, if the Group expects that all or a portion of a net loss recognised directly in shareholders’ equity will not be recovered in future accounting periods, it reclassifies the amount that is not expected to be recovered into profit or loss. If a hedge of a forecast transaction subsequently results in the recognition of a financial asset or a financial liability, the associated gain or loss is removed from equity and recognised in profit or loss in the same period during which the financial asset or financial liability affects profit or loss. However, if the Group expects that all or a portion of a net loss recognised directly in shareholders’ equity will not be recovered in future accounting periods, it reclassifies the amount that is not expected to be recovered into profit or loss. For cash flow hedges, other than those covered by the preceding two policy statements, the associated gain or loss is removed from shareholders’ equity and recognised in profit or loss in the same period or periods during which the hedged forecast transaction affects profit or loss. When a hedging instrument expires or is sold, terminated or exercised, or the hedge no longer meets the criteria for hedge accounting, the Group will discontinue the hedge accounting treatments prospectively. In this case, the gain or loss on the hedging instrument that remains recognised directly in shareholders’ equity from the period when the hedge was effective shall not be reclassified into profit or loss and is recognised in accordance with the above policy when the forecast transaction occurs. If the forecast transaction is no longer expected to occur, the gain or loss on the hedging instrument that remains recognised directly in shareholders’ equity from the period when the hedge was effective shall be reclassified into profit or loss immediately. － Fair value hedges A fair value hedge is a hedge of the exposure to changes in fair value of a recognised asset or liability or an unrecognised firm commitment, or an identified portion of such an asset, liability or unrecognised firm commitment. The gain or loss from re-measuring the hedging instrument at fair value is recognised in profit or loss. The gain or loss on the hedged item attributable to the hedged risk adjusts the carrying amount of the hedged item and is recognised in profit or loss. When a hedging instrument expires or is sold, terminated or exercised, or no longer meets the criteria for hedge accounting, the Group discontinues prospectively the hedge accounting treatments. If the hedged item is a financial instrument measured at amortised cost, any adjustment to the carrying amount of the hedged item is amortised to profit or loss from the adjustment date to the maturity date using the recalculated effective interest rate at the adjustment date. － Hedge of net investment in foreign operation A hedge of a net investment in a foreign operation is a hedge of the exposure to foreign exchange risk associated with a net investment in a foreign operation. The portion of the gain or loss on a hedging instrument that is determined to be an effective hedge is recognised directly in equity as a separate component until the disposal of the foreign operation, at which time the cumulative gain or loss recognised directly in equity is recognised in profit or loss. The ineffective portion is recognised immediately in profit or loss. 47 3 SIGNIFICANT ACCOUNTING POLICIES (Continued) Financial Instruments (Continued) (d) Convertible bonds － Convertible bonds that contain an equity component Convertible bonds that can be converted to equity share capital at the option of the holder, where the number of shares that would be issued on conversion and the value of the consideration that would be received at that time do not vary, are accounted for as compound financial instruments which contain both a liability component and an equity component. At initial recognition the liability component of the convertible bonds is measured as the present value of the future interest and principal payments, discounted at the market rate of interest applicable at the time of initial recognition to similar liabilities that do not have a conversion option. Any excess of proceeds over the amount initially recognised as the liability component is recognised as the equity component. Transaction costs that relate to the issue of the convertible bonds are allocated to the liability and equity components in proportion to the allocation of proceeds. The liability component is subsequently carried at amortised cost. The interest expense recognised in the income statement on the liability component is calculated using the effective interest method. The equity component is recognised in the capital reserve until either the bond is converted or redeemed. If the bond is converted, the capital reserve, together with the carrying amount of the liability component at the time of conversion, is transferred to share capital and share premium as consideration for the shares issued. If the bond is redeemed, the capital reserve is transferred to share premium. － Other convertible bonds Convertible bonds issued with a cash settlement option and other embedded derivative features are split into liability and derivative components. At initial recognition, the derivative component of the convertible bonds is measured at fair value. Any excess of proceeds over the amount initially recognised as the derivative component is recognised as the liability component. Transaction costs that relate to the issue of the convertible bonds are allocated to the liability and derivative components in proportion to the allocation of proceeds. The portion of the transaction costs relating to the liability component is recognised initially as part of the liability. The portion relating to the derivative component is recognised immediately as an expense in the income statement. The derivative component is subsequently remeasured at each balance sheet date and any gains or losses arising from change in the fair value are recognised in the income statement. The liability component is subsequently carried at amortised cost until extinguished on conversion or redemption. The interest expense recognised in the income statement on the liability component is calculated using the effective interest method. Both the liability and the related derivative components are presented together for financial statements reporting purposes. If the convertible bonds are converted, the carrying amounts of the derivative and liability components are transferred to share capital and share premium as consideration for the shares issued. If the convertible bonds are redeemed, any difference between the amount paid and the carrying amounts of both components is recognised in the income statement. (e) Derecognition of financial assets and financial liabilities The Group derecognises a financial asset when the contractual right to receive cash flows from the financial asset expires, or where the Group transfers substantially all risks and rewards of ownership. On derecognition of a financial asset, the difference between the following amounts is recognised in income statement: － the carrying amounts, and － the sum of the consideration received and any cumulative gain or loss that had been recognised directly in equity. Where the obligations for financial liabilities are completely or partially discharged, the entire or parts of financial liabilities are derecognised. 48 3 SIGNIFICANT ACCOUNTING POLICIES (Continued) Impairment of financial assets and non-financial long-term assets (a) Impairment of financial assets The carrying amount of financial assets (except those financial assets stated at fair value with changes in the fair values charged to income statement) are reviewed at each balance sheet date to determine whether there is objective evidence of impairment. If any such evidence exists, impairment loss is provided. － Receivables and held-to-maturity investments Receivables and held-to-maturity investments are assessed for impairment on an individual basis. Where impairment is assessed on an individual basis, an impairment loss in respect of a receivable or held-to-maturity investment is calculated as the excess of its carrying amount over the present value of the estimated future cash flows (exclusive of future credit losses that have not been incurred) discounted at the original effective interest rate. All impairment losses are recognised in income statement. Impairment loss on receivables and held-to-maturity investments is reversed in the income statement if evidence suggests that the financial assets’ carrying amounts have increased and the reason for the increase is objectively as a result of an event occurred after the recognition of the impairment loss. The reversed carrying amount shall not exceed the amortised cost if the financial assets had no impairment recognised. － Available-for-sale financial assets Available-for-sale financial assets are assessed for impairment on an individual basis. When available-for-sale financial assets are impaired, despite not derecognised, the cumulative losses resulted from the decrease in fair value which had previously been recognised directly in shareholders’ equity, are reversed and charged to income statement. Impairment loss of available-for-sale debt instrument is reversed, if the reason for the subsequent increase in fair value is objectively as a result of an event occurred after the recognition of the impairment loss. Impairment loss for available-for-sale equity instrument is not reversed through income statement. (b) Impairment of other non-financial long-term assets Internal and external sources of information are reviewed at each balance sheet date for indications that the following assets, including fixed assets, construction in progress, goodwill, intangible assets and investments in subsidiaries, associates and jointly controlled entities may be impaired. Assets are tested for impairment whenever events or changes in circumstances indicate that their carrying amounts may not be recoverable. The recoverable amounts of goodwill and intangible assets with uncertain useful lives are estimated annually no matter there are any indications of impairment. Goodwill is tested for impairment together with related asset units or groups of asset units. An asset unit is the smallest identifiable group of assets that generates cash inflows largely independent of the cash inflows from other assets or groups of assets. An asset unit comprises related assets that generate associated cash inflows. In identifying an asset unit, the Group primarily considers whether the asset unit is able to generate cash inflows independently as well as the management style of production and operational activities, and the decision for the use or disposal of asset. The recoverable amount is the greater of the fair value less costs to sell and the present value of expected future cash flows generated by the asset (or asset unit, set of asset units). Fair value less costs to sell of an asset is based on its selling price in an arm’s length transaction less any direct costs attributable to the disposal. Present value of expected future cash flows is the estimation of future cash flows to be generated from the use of and upon disposal of the asset, discounted at an appropriate pre-tax discount rate over the assets remaining useful life. If the recoverable amount of an asset is less than its carrying amount, the carrying amount is reduced to the recoverable amount. The amount by which the carrying amount is reduced is recognised as an impairment loss in the income statement. A provision for impairment loss of the asset is recognised accordingly. Impairment losses related to an asset unit or a set of asset units first reduce the carrying amount of any goodwill allocated to the asset unit or set of asset units, and then reduce the carrying amount of the other assets in the asset unit or set of asset units on a pro rata basis. However, that the carrying amount of an impaired asset will not be reduced below the higher of its individual fair value less costs to sell (if determinable) and the present value of expected future cash flows (if determinable). Impairment losses for assets are not reversed. Long-term deferred expenses Long-term deferred expenses are amortised on a straight-line basis over their beneficial periods. 49 3 SIGNIFICANT ACCOUNTING POLICIES (Continued) Employee benefits Employee benefits are all forms of considerations given and other related expenses incurred in exchange for services rendered by employees. When an employee has rendered service to the Group during an accounting period, the Group shall recognise the employee benefits payable (other than termination benefits) as a liability and charged to the cost of an asset or as an expense in the same time. (a) Retirement benefits Pursuant to the relevant laws and regulations of the PRC, the Group has joined a basic pension insurance for the employees arranged by local Labour and Social Security Bureaus. The Group makes contributions to the pension insurance at the applicable rates based on the amounts stipulated by the government organisation. The contributions are charged to profit or loss on an accrual basis. When employees retire, the local Labour and Social Security Bureaus are responsible for the payment of the basic pension benefits to the retired employees. The Group does not have any other obligations in this respect. (b) Housing fund and other social insurance Besides the pension benefits, pursuant to the relevant laws and regulations of the PRC, the Group has joined defined social security contributions for employees, such as a housing fund, basic medical insurance, unemployment insurance, injury insurance and maternity insurance. The Group makes contributions to the housing fund and other social insurances mentioned above at the applicable rate(s) based on the employees’ salaries. The contributions are recognised as cost of assets or charged to profit or loss on an accrual basis. (c) Termination benefits When the Group terminates the employment relationship with employees before the employment contracts have expired, or provides compensation as an offer to encourage employees to accept voluntary redundancy, a provision for the termination benefits provided, is recognised in profit or loss when both of the following conditions have been satisfied: － The Group has a formal plan for the termination of employment or has made an offer to employees for voluntary redundancy, which will be implemented shortly － The Group is not allowed to withdraw from termination plan or redundancy offer unilaterally. Deferred tax assets and liabilities Deferred tax assets and liabilities are recognised based on deductible temporary differences and taxable temporary differences respectively. Temporary difference is the difference between the carrying amounts of assets and liabilities and their tax bases including unused tax losses and unused tax credits able to be utilised in subsequent years. Deferred tax assets are recognised to the extent that it is probable that future taxable income will be available to offset the deductible temporary differences. Temporary differences arise in a transaction, which is not a business combination, and at the time of transaction, does not affect accounting profit or taxable profit (or unused tax losses), will not result in deferred tax. Temporary differences arising from the initial recognition of goodwill will not result in deferred tax. At the balance sheet date, the amounts of deferred tax recognised is measured based on the expected manner of recovery or settlement of the carrying amount of the assets and liabilities, using tax rates that are expected to be applied in the period when the asset is recovered or the liability is settled in accordance with tax laws. The carrying amount of deferred tax assets is reviewed at each balance sheet date. If it is unlikely to obtain sufficient taxable income to offset against the benefit of deferred tax asset, the carrying amount of the deferred tax assets is written down. Any such write-down should be subsequently reversed where it becomes probable that sufficient taxable income will be available. At the balance sheet date, deferred tax assets and liabilities are offset if all the following conditions are met: － the taxable entity has a legally enforceable right to set off current tax assets against current tax liabilities, and － they relate to income taxes levied by the same tax authority on either: － the same taxable entity; or － different taxable entities which either to intend to settle the current tax liabilities and assets on a net basis, or to realise the assets and settle the liabilities simultaneously, in each future period in which significant amounts of deferred tax liabilities or assets are expected to be settled or recovered. Provisions and contingent liabilities Provisions are recognised when the Group has a present obligation as a result of a contingent event, it is probable that an outflow of economic benefits will be required to settle the obligations and a reliable estimate can be made. Where the effect of time value of money is material, provisions are determined by discounting the expected future cash flows. Provisions for future dismantlement costs are initially recognised based on the present value of the future costs expected to be incurred in respect of the Group’s expected dismantlement and abandonment costs at the end of related oil and gas exploration and development activities. Any subsequent change in the present value of the estimated costs, other than the change due to passage of time which is regarded as interest costs, is reflected as an adjustment to the provision of oil and gas properties. A provision for onerous contracts is recognised when the economic benefits to be derived by the Group from a contract are lower than the unavoidable cost of meeting its obligations under the contract. The provision is measured at the present value of the lower of the expected cost of terminating the contract and the expected net cost of continuing with the contract. 50 3 SIGNIFICANT ACCOUNTING POLICIES (Continued) Revenue recognition Revenue is the gross inflow of economic benefits arising in the course of the Group’s normal activities when the inflows result in increase in shareholder’s equity, other than increase relating to contributions from shareholders. Revenue is recognised in profit or loss when it is probable that the economic benefits will flow to the Group, the revenue and costs can be measured reliably and the following respective conditions are met: (a) Revenues from sales of goods Revenue from the sales of goods is recognised when all of the general conditions stated above and following conditions are satisfied: － the significant risks and rewards of ownership and title have been transferred to buyers, and － the Group does not retain the management rights, which is normally associated with owner, on goods sold and has no control over the goods sold. Revenue form the sale of goods is measured at fair value of the considerations received or receivable under the sales contract or agreement. (b) Revenues from rendering services The Group determines the revenue from the rendering of services according to the fair value of the received or to-be received price of the party that receives the services as stipulated in the contract or agreement. At the balance sheet date, when the outcome of a transaction involving the rendering of services can be estimated reliably at the balance sheet date, revenue from rendering of services is recognised in the income statement by reference to the stage of completion of the transaction based on the proportion of services performed to date to the total services to be performed. When the outcome of rendering the services cannot be estimated reliably, revenues are recognised only to the extent that the costs incurred are expected to be recoverable. If the costs of rendering of services are not expected to be recoverable, the costs are charged to the income statement when incurred, and revenues are not recognised. (c) Interest income Interest income is recognised on a time proportion basis with reference to the principal outstanding and the applicable effective interest rate. Government grants Government grants are the gratuitous monetary assets or non-monetary assets that the Group receives from the government, excluding capital injection by the government as an investor. Special funds such as investment grants allocated by the government, if clearly defined in official documents as part of "capital reserve" are dealt with as capital contributions, and not regarded as government grants. Government grants are recognised when there is reasonable assurance that the grants will be received and the Group is able to comply with the conditions attaching to them. Government grants in the form of monetary assets are recorded based on as the amount received or receivable, whereas non-monetary assets are measured at fair value. Government grants received in relation to assets are recorded as deferred income, and recognised evenly in the income statement over the assets’ useful lives. Government grants received in relation to revenue are recorded as deferred income, and recognised as income in future periods as compensation when the associated future expenses or losses arise; or directly recognised as income in the current period as compensation for past expenses or losses. Borrowing costs Borrowing costs incurred on borrowings for the acquisition, construction or production of qualified assets are capitalised into the cost of the related assets. Except for the above, other borrowing costs are recognised as financial expenses in the income statement when incurred. Repairs and maintenance expenses Repairs and maintenance (including overhauling expenses) expenses are recognised in the income statement when incurred. Environmental expenditures Environmental expenditures that relate to current ongoing operations or to conditions caused by past operations is expensed as incurred. Research and development costs Research and development costs are recognised in the income statement when incurred. Operating leases Operating lease payments are charged as expenses on a straight-line basis over the period of the respective leases. (24) Dividends Dividends and distributions of profits proposed in the profit appropriation plan which will be authorised and declared after the balance sheet date, are not recognised as a liability at the balance sheet date and are separately disclosed in the notes to the financial statements. 51 3 SIGNIFICANT ACCOUNTING POLICIES (Continued) (25) Related parties If a party has the power to control, jointly control or exercise significant influence over another party, or vice versa, or where two or more parties are subject to common control, joint control or significant influence from another party, they are considered to be related parties. Related parties may be individuals or enterprises. Where enterprises are subject to state control but are otherwise unrelated, they are not related parties. Related parties of the Group and the Company include, but not limited to: (a) the holding company of the Company; (b) the subsidiaries of the Company; (c) the parties that are subject to common control with the Company; (d) investors that have joint control or exercise significant influence over the Group; (e) enterprises or individuals if a party has control, joint control or significant influence over both the enterprises or individuals and the Group; (f) jointly controlled entities of the Group; (g) associates of the Group; (h) the major individual investors of the Group and a close family member of such individuals; (i) the member of key management personnel of the Group, and a close family member of such individuals; (j) the member of key management personnel of the Company’s holding company; (k) close family member of key management personnel of the Company’s holding company; and (l) an entity which is under control, joint control or significant influence of major individual investor, key management personnel or a close family of such individuals. Segment reporting Reportable segments are identified based on operating segments which are determined based on the structure of the Group’s internal organisation, management requirements and internal reporting system. An operating segment is a component of the Group that meets the following respective conditions: － Engage in business activities from which it may earn revenues and incur expenses; － Whose operating results are regularly reviewed by the Group’s management to make decisions about resource to be allocated to the segment and assess its performance, and － For which financial information regarding financial position, results of operations and cash flows are available. 52 4 TAXATION Major types of tax applicable to the Group are income tax, consumption tax, resources tax, value added tax, special oil income levy, city construction tax and education surcharge. The Corporate Income Tax Law of the People’s Republic of China ("new tax law") took effect on 1 January 2008. According to the new tax law, the income tax rate applicable to the Group is changed to 25% from 1 January 2008; however, certain entities previously taxed at a preferential rate are subject to a transition period during which their tax rate will gradually be increased to the unified rate of 25% over a five-year period starting from 1 January 2008. Based on the new tax law, the income tax rate applicable to the Group, except for certain entities of the Group, is changed from 33% to 25% from 1 January 2008. Based on a tax notice issued by the State Council on 26 December 2007, the applicable tax rates for foreign investment enterprises operating in special economic zones, which were previously taxed at the preferential rate of 15%, are 18%, 20%, 22%, 24% and 25% for the years ending 31 December 2008, 2009, 2010, 2011 and 2012, respectively. According to the same notice, the applicable tax rate for entities operating in the western region of the PRC which were granted a preferential tax rate of 15% remains at 15% for the years ending 31 December 2008, 2009 and 2010 and will be increased to 25% from 1 January 2011. The consumption tax rates on gasoline, diesel, naphtha, solvent oil, lubricant oil, fuel oil and jet fuel oil are RMB 1,388.0 per tonne, RMB 940.8 per tonne, RMB 1,385.0 per tonne, RMB 1,282.0 per tonne, RMB 1,126.0 per tonne, RMB 812.0 per tonne and RMB 996.8 per tone, respectively. Resources tax is levied on crude oil and natural gas at rates ranging from RMB 14 per tonne to RMB 30 per tonne and RMB 7 to RMB 15 per 1000 cubic metre, respectively. Effective from 1 June 2010, the resources tax rate of crude oil in Xinjiang changed to 5% levied ad valorem, instead of levied on volume. Value added tax rate for liquefied petroleum gas, natural gas and certain agricultural products is 13% and that for other products is 17%. The Ministry of Finance imposed a special oil income levy on any income derived from the sale by an oil exploration and production enterprise of locally produced crude oil exceeding a standard price. The levy starts at USD 40 per barrel and the imposed rate ranges from 20% to 40%. The branches and subsidiaries granted with tax concession are set out below: Name of branches and subsidiaries Preferential tax rate Reasons for granting concession Sinopec Xibei Branch 15% Tax preferential policy in the western part of China Sinpec Tahe Branch 15% Tax preferential policy in the western part of China Zhanjiang Dongxing Petrochemical Company Limited 22% Foreign investment enterprise Sinopec Hainan Refining and Chemical Company Limited 2-year exemption and 3-year 50% reduction Foreign investment enterprise 5 CASH AT BANK AND ON HAND The Group At 30 June 2010 At 31 December 2009 Original currency millions Exchange rates RMB millions Original currency millions Exchange rates RMB millions Cash on hand Renminbi Cash at bank Renminbi US Dollars 66 44 Hong Kong Dollars 24 21 97 85 Japanese Yen 31 14 Euro 18 4 40 Deposits at related parties Renminbi US Dollars 10 66 Hong Kong Dollars — — 69 61 Euro 11 93 9 89 Total cash at bank and on hand 53 5 CASH AT BANK AND ON HAND (Continued) The Company At 30 June 2010 At 31 December 2009 Original Exchange Original Exchange currency rates RMB currency rates RMB millions millions millions millions Cash on hand Renminbi Cash at bank Renminbi US Dollars 5 32 — 1 Deposits at related parties Renminbi US Dollars — 1 — 1 Total cash at bank and on hand Deposits at related parties represent deposits placed at Sinopec Finance Company Limited and Sinopec Century Bright Capital Investment Limited. Deposits interest is calculated based on market rate. At 30 June 2010, time deposits with financial institutions of the Group and the Company amounted to RMB 1,483 million (2009: RMB 1,236 million) and RMB 1 million (2009: RMB 24 million), respectively. 6 BILLS RECEIVABLE Bills receivable represents mainly the bills of acceptance issued by banks for sales of goods and products. At 30 June 2010, the Group’s and the Company’s outstanding endorsed or discounted bills (with recourse) amounted to RMB 7,828 million (2009: RMB 10,213 million) and RMB 7,654 million (2009: RMB 9,597 million), respectively, all of which are due before 31 December 2010. 7 ACCOUNTS RECEIVABLE The Group The Company At 30 June RMB millions At 31 December RMB millions At 30 June RMB millions At 31 December RMB millions Amounts due from subsidiaries — — Amounts due from Sinopec Group Company and fellow subsidiaries Amounts due from associates and jointly controlled entities Amounts due from others Less: Allowance for doubtful accounts Total Ageing analysis on accounts receivable is as follows: The Group At 30 June 2010 At 31 December 2009 Amount RMB millions Percentage of total accounts receivable % Allowance RMB millions Percentage of allowance to accounts receivable balance % Amount RMB millions Percentage of total accounts receivable % Allowance RMB millions Percentage of allowance to accounts receivable balance % Within one year 13 7 Between one and two years 76 29 31 Between two and three years 22 19 32 21 Over three years Total The Company At 30 June 2010 At 31 December 2009 Amount RMB millions Percentage of total accounts receivable % Allowance RMB millions Percentage of allowance to accounts receivable balance % Amount RMB millions Percentage of total accounts receivable % Allowance RMB millions Percentage of allowance to accounts receivable balance % Within one year 11 6 Between one and two years 54 23 24 Between two and three years 22 18 28 20 Over three years Total 54 7 ACCOUNTS RECEIVABLE (Continued) At 30 June 2010 and 31 December 2009, the total amounts of the top five accounts receivable of the Group are set out below: At 30 June At 31 December Total amount (RMB millions) Ageing Within 1 year Within 1 year Percentage to the total balance of accounts receivable 22.2% 31.8% At 30 June 2010, the Group’s and the Company’s accounts receivable due from related parties amounted to RMB 8,606 million and RMB 13,546 million (2009: RMB 1,032 million and RMB 10,190 million), representing 18.1% and 78.8% (2009: 3.6% and 81.4%) of the total accounts receivable. Except for the balances disclosed in Note 46, there is no amount due from shareholders who hold 5% or more voting right of the Company included in the balance of accounts receivable. During the six-month periods ended 30 June 2010 and 2009, the Group and the Company had no individually significant accounts receivable been fully or substantially provided allowance for doubtful accounts. During the six-month periods ended 30 June 2010 and 2009, the Group and the Company had no individually significant write-off or recovery of doubtful debts which had been fully or substantially provided for in prior years. At 30 June 2010 and 31 December 2009, the Group and the Company had no individually significant accounts receivable that aged over three years. 8 OTHER RECEIVABLES The Group The Company At 30 June RMB millions At 31 December RMB millions At 30 June RMB millions At 31 December RMB millions Amounts due from subsidiaries — — Amounts due from Sinopec Group Company and fellow subsidiaries Amounts due from associates and jointly controlled entities 57 41 Amounts due from others Less: Allowance for doubtful accounts Total Ageing analysis of other receivables is as follows: The Group At 30 June 2010 At 31 December 2009 Amount RMB millions Percentage of other receivables % Allowance RMB millions Percentage of allowance to other receivables balance % Amount RMB millions Percentage of other receivables % Allowance RMB millions Percentage of allowance to other receivables balance % Within one year 10 40 Between one and two years 35 85 Between two and three years Over three years Total The Company At 30 June 2010 At 31 December 2009 Amount RMB millions Percentage of other receivables % Allowance RMB millions Percentage of allowance to other receivables balance % Amount RMB millions Percentage of other receivables % Allowance RMB millions Percentage of allowance to other receivables balance % Within one year 39 Between one and two years 32 39 Between two and three years 46 58 Over three years Total 55 8 OTHER RECEIVABLES (Continued) At 30 June 2010 and 31 December 2009, the total amounts of the top five other receivables of the Group are set out below: At 30 June At 31 December Total amount (RMB millions) Ageing From within one year to over three years From within one year to over three years Percentage to the total balance of other receivables 26.6 % 10.2% At 30 June 2010, the Group’s and the Company’s other receivables due from related parties amounted to RMB 3,546 million and RMB 33,627 million (2009: RMB 762 million and RMB 18,393 million), representing 29.8% and 88.3% (2009: 11.0% and 82.7%) of the total of other receivables. Except for the balances disclosed in Note 46, there is no amount due from shareholders who hold 5% or more voting right of the Company included in the balance of other receivables. During the six-month periods ended 30 June 2010 and 2009, the Group and the Company had no individually significant other receivables been fully or substantially provided allowance for doubtful accounts. During the six-month periods ended 30 June 2010 and 2009, the Group and the Company had no individually significant write-off or recovery of doubtful debts which had been fully or substantially provided for in prior years. At 30 June 2010 and 31 December 2009, the Group and the Company had no individually significant other receivables that aged over three years. 9 PREPAYMENTS All prepayments are aged within one year. Except for the balances disclosed in Note 46, there is no amount due from shareholders who hold 5% or more voting right of the Company included in the balance of prepayments. 10 INVENTORIES The Group
